EXHIBIT 10.1         

 

 

EXECUTION COPY
=================================================================================


 

MINERALS TECHNOLOGIES INC.

 

 

$50,000,000 5.53% Series 2006-A Senior Notes, Tranche 1, due October 5, 2013

$25,000,000 Floating Rate Series 2006-A Senior Notes, Tranche 2, due October 5,
2013

 

 

________________

NOTE PURCHASE AGREEMENT
________________

 

 

 

Dated as of October 5, 2006

 

 

 

 

 

 

 

 

================================================================================= 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

SECTION

HEADING

PAGE

SECTION 1.      Authorization of Notes

1

 

Section 1.1      Description of Series 2006-A Notes

1

 

Section 1.2      Provisions Relating to the Series 2006-A Tranche 1 Notes

1

 

Section 1.3      Provisions Relating to the Series 2006-A Tranche 2 Notes

2

SECTION 2.      Sale and Purchase of Notes; Additional Series of Notes

2

 

Section 2.1      Series 2006-A Notes

2

 

Section 2.2      Additional Series of Notes

2

SECTION 3.      Closing

4

SECTION 4.      Conditions to Closing

5

 

Section 4.1      Representations and Warranties

5

 

Section 4.2      Performance; No Default

5

 

Section 4.3      Compliance Certificates

5

 

Section 4.4      Opinions of Counsel

5

 

Section 4.5      Purchase Permitted By Applicable Law, Etc

5

 

Section 4.6      Sale of Other Notes

6

 

Section 4.7      Payment of Special Counsel Fees

6

 

Section 4.8      Private Placement Number

6

 

Section 4.9      Changes in Corporate Structure

6

 

Section 4.10      Funding Instructions

6

 

Section 4.11      Proceedings and Documents

6

SECTION 5.      Representations and Warranties of the Company

6

 

Section 5.1      Organization; Power and Authority

7

 

Section 5.2      Authorization, Etc

7

 

Section 5.3      Disclosure

7

 

Section 5.4      Organization and Ownership of Shares of Subsidiaries

7

 

Section 5.5      Financial Statements; Material Liabilities

8

 

Section 5.6      Compliance with Laws, Other Instruments, Etc

8

 

Section 5.7      Governmental Authorizations, Etc

8

 

Section 5.8      Litigation; Observance of Statutes and Orders

8

-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


(continued)

SECTION

HEADING

PAGE

 

 

 

 

Section 5.9      Taxes

9

 

Section 5.10      Title to Property; Leases

9

 

Section 5.11      Licenses, Permits, Etc

9

 

Section 5.12      Compliance with ERISA

10

 

Section 5.13      Private Offering by the Company

11

 

Section 5.14      Use of Proceeds; Margin Regulations

11

 

Section 5.15      Existing Debt

11

 

Section 5.16      Foreign Assets Control Regulations, Etc

12

 

Section 5.17      Status under Certain Statutes

12

 

Section 5.18      Environmental Matters

13

 

Section 5.19      Notes Rank Pari Passu

13

SECTION 6.      Representations of the Purchasers

13

 

Section 6.1      Purchase for Investment

13

 

Section 6.2      Accredited Investor

14

 

Section 6.3      Source of Funds

14

SECTION 7.      Information as to Company

15

 

Section 7.1      Financial and Business Information

15

 

Section 7.2      Officer's Certificate

18

 

Section 7.3      Visitation

18

SECTION 8.      Payment of the Notes

19

 

Section 8.1      Required Prepayments; Maturity

19

 

Section 8.2      Optional Prepayments

19

 

Section 8.3      Allocation of Partial Prepayments

20

 

Section 8.4      Maturity; Surrender, Etc

20

 

Section 8.5      Purchase of Notes

21

 

Section 8.6      Offer to Prepay Upon Sale of Assets

21

 

Section 8.7      Make-Whole Amount for the Series 2006-A Tranche 1 Notes

22

SECTION 9.      Affirmative Covenants

24

 

Section 9.1      Compliance with Law

24

 

Section 9.2      Insurance

24

-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


(continued)

SECTION

HEADING

PAGE

 

 

 

 

Section 9.3      Maintenance of Properties

24

 

Section 9.4      Payment of Taxes

24

 

Section 9.5      Corporate Existence, Etc

25

 

Section 9.6      Notes to Rank Pari Passu

25

 

Section 9.7      Books and Records

25

 

Section 9.8      Designation of Subsidiaries

25

 

Section 9.9      Subsidiary Guarantors

25

SECTION 10.      Negative Covenants

26

 

Section 10.1      Consolidated Debt to Consolidated Total Capitalization

26

 

Section 10.2      Priority Debt

26

 

Section 10.3      Limitation on Liens

26

 

Section 10.4      Merger and Consolidation

28

 

Section 10.5      Sales of Assets

29

 

Section 10.6      Transactions with Affiliates

30

 

Section 10.7      Terrorism Sanctions Regulations

30

 

Section 10.8      Limitation on Unrestricted Subsidiaries

30

SECTION 11.      Events of Default

30

SECTION 12.      Remedies on Default, Etc

33

 

Section 12.1      Acceleration

33

 

Section 12.2      Other Remedies

34

 

Section 12.3      Rescission

34

 

Section 12.4      No Waivers or Election of Remedies, Expenses, Etc

34

SECTION 13.      Registration; Exchange; Substitution of Notes

34

 

Section 13.1      Registration of Notes

34

 

Section 13.2 Transfer and Exchange of Notes

35

 

Section 13.3 Replacement of Notes

35

SECTION 14. Payments on Notes

36

 

Section 14.1 Place of Payment

36

 

Section 14.2 Home Office Payment

36

SECTION 15. Expenses, Etc

36

-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


(continued)

SECTION

HEADING

PAGE

 

 

 

 

Section 15.1 Transaction Expenses

36

 

Section 15.2 Survival

37

SECTION 16. Survival of Representations and Warranties; Entire Agreement

37

SECTION 17. Amendment and Waiver

37

 

Section 17.1 Requirements

37

 

Section 17.2 Solicitation of Holders of Notes

38

 

Section 17.3 Binding Effect, Etc

38

 

Section 17.4 Notes Held by Company, Etc

39

SECTION 18. Notices

39

SECTION 19. Reproduction of Documents

40

SECTION 20. Confidential Information

40

SECTION 21. Substitution of Purchaser

41

SECTION 22. Miscellaneous

42

 

Section 22.1 Successors and Assigns

42

 

Section 22.2 Payments Due on Non-Business Days

42

 

Section 22.3 Accounting Terms

42

 

Section 22.4 Severability

42

 

Section 22.5 Construction

42

 

Section 22.6 Counterparts

43

 

Section 22.7 Governing Law

43

 

Section 22.8 Jurisdiction and Process; Waiver of Jury Trial

43

-iv-

--------------------------------------------------------------------------------

 



ATTACHMENTS TO THE NOTE PURCHASE AGREEMENT:

Schedule A

—

Information Relating to Purchasers

Schedule B

—

Defined Terms

Schedule 4.9

—

Changes in Corporate Structure

Schedule 5.3

—

Disclosure Materials

Schedule 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock

Schedule 5.5

—

Financial Statements

Schedule 5.11

—

Licenses, Permits, Etc.

Schedule 5.15

—

Existing Debt

Schedule 5.18

—

Environmental Matters

Schedule 10.3

—

Existing Liens

Exhibit 1(a)

—

Form of 5.53% Series 2006-A Senior Note, Tranche 1,
due October 5, 2013

Exhibit 1(b)

—

Form of Floating Rate Series 2006-A Senior Note, Tranche 2, due October 5, 2013

Exhibit 4.4(a)

—

Form of Opinion of the General Counsel of the Company

Exhibit 4.4(b)

—

Form of Opinion of Special Counsel to the Purchasers

Exhibit S

—

Form of Supplement to Note Purchase Agreement

 

 

 

-i-

--------------------------------------------------------------------------------

 

 

MINERALS TECHNOLOGIES INC.


405 Lexington Avenue, 20th Floor
New York, New York 10174-0002



$50,000,000 5.53% Series 2006-A Senior Notes, Tranche 1, due October 5, 2013
$25,000,000 Floating Rate Series 2006-A Senior Notes, Tranche 2, due October 5,
2013

Dated as of     
October 5, 2006     

TO THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

    MINERALS TECHNOLOGIES INC., a Delaware corporation (the "Company"), agrees
with the Purchasers listed in the attached Schedule A (the "Purchasers") to this
Note Purchase Agreement (this "Agreement") as follows:

SECTION 1.      AUTHORIZATION OF NOTES.

    Section 1.1      Description of Series 2006-A Notes. The Company will
authorize the issue and sale of $75,000,000 aggregate principal amount of its
Series 2006-A Senior Notes consisting of (a) $50,000,000 aggregate principal
amount of its 5.53% Series 2006-A Senior Notes, Tranche 1, due October 5, 2013
(the "Series 2006-A Tranche 1 Notes") and (b) $25,000,000 aggregate principal
amount of its Floating Rate Series 2006-A Senior Notes, Tranche 2, due October
5, 2013 (the "Series 2006-A Tranche 2 Notes"; the Series 2006-A Tranche 2 Notes
together with the Series 2006-A Tranche 1 Notes are collectively referred to
herein as the "Series 2006-A Notes"). The Series 2006-A Notes together with each
Series of Additional Notes which may from time to time be issued pursuant to the
provisions of Section 2.2 are collectively referred to herein as the "Notes"
(such term shall also include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Series 2006-A Tranche 1 Notes and
the Series 2006-A Tranche 2 Notes shall be substantially in the forms set out in
Exhibit 1(a) and Exhibit 1(b), respectively, with such changes therefrom, if
any, as may be approved by the Purchasers and the Company. Certain capitalized
and other terms used in this Agreement are defined in Schedule B; and references
to a "Schedule" or an "Exhibit" are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.

    Section 1.2      Provisions Relating to the Series 2006-A Tranche 1 Notes.
The Series 2006-A Tranche 1 Notes shall bear interest (computed on the basis of
a 360-day year of twelve 30-day months) on the unpaid principal thereof from the
date of issuance at the rate of 5.53% per annum, payable semiannually in arrears
on the fifth day of April and October in each year commencing on April 5, 2007
and, to the extent permitted by law, interest (so computed) on any overdue
payment of interest, on any overdue payment of principal and on any overdue
payment of Make-Whole Amount at the Default Rate, until such overdue amounts
shall have been paid.

 

--------------------------------------------------------------------------------

 

    Section 1.3      Provisions Relating to the Series 2006-A Tranche 2 Notes.

> (a)    The Series 2006-A Tranche 2 Notes shall bear interest (computed on the
> basis of a 360-day year and the actual number of days elapsed and, as to each
> Interest Period or other period during which interest accrues, from and
> including the first day thereof to but excluding the last day thereof) on the
> unpaid principal thereof from the date of issuance at a floating rate equal to
> the Adjusted LIBOR Rate for the Interest Period in effect from time to time,
> payable quarterly in arrears on each Interest Payment Date and, to the extent
> permitted by applicable law, interest on any overdue payment of interest, on
> any overdue payment of principal, on any overdue payment of Prepayment Premium
> and on any overdue payment of Breakage Amount at the Default Rate, until such
> overdue amounts shall have been paid.
> 
> (b)    The Adjusted LIBOR Rate shall be determined by the Company, and notice
> thereof shall be given to the holders of Series 2006-A Tranche 2 Notes, within
> five Business Days after the beginning of each Interest Period, together with
> a copy of the relevant screen used for the determination of LIBOR, a
> calculation of the Adjusted LIBOR Rate for such Interest Period, the number of
> days in such Interest Period, the Interest Payment Date for such Interest
> Period and the amount of interest to be paid to each holder of Notes on such
> Interest Payment Date. In the event that the holders of more than 50% in
> aggregate principal amount of the outstanding Series 2006-A Tranche 2 Notes do
> not concur with such determination by the Company, as evidenced by a single
> written notice to the Company given by such holders of the Series 2006-A
> Tranche 2 Notes within 10 Business Days after receipt by such holders of the
> notice delivered by the Company pursuant to the immediately preceding
> sentence, the determination of the Adjusted LIBOR Rate shall be made by such
> holders of the Series 2006-A Tranche 2 Notes, and any such determination made
> in accordance with the provisions of this Agreement, shall be conclusive and
> binding absent manifest error.

    SECTION 2.      SALE AND PURCHASE OF NOTES; ADDITIONAL SERIES OF NOTES.

    Section 2.1      Series 2006-A Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, on the Closing Date provided for in
Section 3, the Series 2006-A Notes of the tranche and in the principal amount
specified opposite such Purchaser's name in Schedule A at the purchase price of
100% of the principal amount thereof. The obligations of each Purchaser
hereunder are several and not joint obligations and no Purchaser shall have any
obligation or any liability to any Person for the performance or nonperformance
by any other Purchaser hereunder.

    Section 2.2      Additional Series of Notes.

> (a)    The Company may, from time to time, in its sole discretion but subject
> to the terms hereof, issue and sell one or more additional Series of its
> unsecured promissory notes under the provisions of this Agreement pursuant to
> a supplement (a "Supplement") substantially in the form of Exhibit S, provided
> that the aggregate principal amount of
> 
>  

-2-

--------------------------------------------------------------------------------

> Notes of all Series issued pursuant to all Supplements in accordance with the
> terms of this Section 2.2 shall not exceed $275,000,000.
> 
> (b)    Each additional Series of Notes (the "Additional Notes") issued
> pursuant to a Supplement shall be subject to the following terms and
> conditions:
> 
> > (1)    each Series of Additional Notes, when so issued, shall be
> > differentiated from all previous Series by sequential alphabetical
> > designation inscribed thereon;
> > 
> > (2)    Additional Notes of the same Series may consist of more than one
> > different and separate tranches and may differ with respect to outstanding
> > principal amounts, maturity dates, interest rates and premiums, if any, and
> > price and terms of redemption or payment prior to maturity, but all such
> > different and separate tranches of the same Series shall, if and to the
> > extent this Agreement requires or permits voting by Series, vote as a single
> > class and constitute one Series;
> > 
> > (3)    each Series of Additional Notes shall be dated the date of issue,
> > bear interest at such rate or rates, mature on such date or dates, be
> > subject to such put rights and mandatory and optional prepayment on the
> > dates and at the premiums, if any, have such additional or different
> > conditions precedent to closing, such representations and warranties and
> > such additional covenants and defaults as shall be specified in the
> > Supplement under which such Additional Notes are issued and upon execution
> > of any such Supplement, this Agreement shall be deemed amended (i) to
> > reflect such additional put rights, covenants and defaults without further
> > action on the part of the holders of the Notes outstanding under this
> > Agreement, provided, that any such additional put rights, covenants and
> > defaults shall inure to the benefit of all holders of Notes so long as any
> > Additional Notes issued pursuant to such Supplement remain outstanding and
> > (ii) to reflect such representations and warranties as are contained in such
> > Supplement for the benefit of the holders of such Additional Notes in
> > accordance with the provisions of Section 16;
> > 
> > (4)    each Series of Additional Notes issued under this Agreement shall be
> > in substantially the form of Exhibit 1 to Exhibit S with such variations,
> > omissions and insertions as are necessary or permitted hereunder;
> > 
> > (5)    the minimum principal amount of any Note issued under a Supplement
> > shall be $100,000, except as may be necessary to evidence the outstanding
> > amount of any Note originally issued in a denomination of $100,000 or more;
> > 
> > (6)    all Additional Notes shall constitute Senior Debt of the Company and
> > shall rank pari passu with all other outstanding Notes; and
> > 
> >  

-3-

--------------------------------------------------------------------------------

 

> > (7)    no Additional Notes shall be issued hereunder if at the time of
> > issuance thereof and after giving effect to the application of the proceeds
> > thereof, (i) any Default or Event of Default shall have occurred and be
> > continuing or (ii) a waiver of Default or Event of Default shall be in
> > effect.
> 
> (c)    The right of the Company to issue, and the obligation of the Additional
> Purchasers to purchase, any Additional Notes shall be subject to the following
> conditions precedent, in addition to the conditions specified in the
> Supplement pursuant to which such Additional Notes may be issued:
> 
> > (1)    a duly authorized Senior Financial Officer shall execute and deliver
> > to each Additional Purchaser and each holder of Notes an Officer's
> > Certificate dated the date of issue of such Series of Additional Notes
> > stating that such officer has reviewed the provisions of this Agreement
> > (including all Supplements) and setting forth the information and
> > computations (in sufficient detail) required to establish whether after
> > giving effect to the issuance of the Additional Notes and after giving
> > effect to the application of the proceeds thereof, the Company is in
> > compliance with the requirements of Section 10.1 on such date;
> > 
> > (2)    the Company and each such Additional Purchaser shall execute and
> > deliver a Supplement substantially in the form of Exhibit S;
> > 
> > (3)    each Additional Purchaser shall have confirmed in the Supplement that
> > the representations set forth in Section 6 are true with respect to such
> > Additional Purchaser on and as of the date of issue of such Additional
> > Notes; and
> > 
> > (4)    each Subsidiary Guarantor, if any, shall execute and deliver such
> > documents and agreements as any Additional Purchaser or other holder of
> > Notes may reasonably require to confirm that its Subsidiary Guaranty
> > guarantees the obligations of the Company under such Additional Notes and
> > under each other Series of Notes outstanding.
> 
> SECTION 3.      CLOSING.

    The sale and purchase of the Series 2006-A Notes to be purchased by each
Purchaser shall occur at the offices of Schiff Hardin LLP, 623 Fifth Avenue,
28th Floor, New York, New York 10022 at 11:00 a.m. New York, New York time, at a
closing on October 5, 2006 or on such other Business Day thereafter as may be
agreed upon by the Company and the Purchasers (the "Closing Date"). On the
Closing Date, the Company will deliver to each Purchaser the Series 2006-A Notes
of each tranche to be purchased by such Purchaser in the form of a single Series
2006-A Note of such tranche (or such greater number of Series 2006-A Notes of
such tranche in denominations of at least $100,000 as such Purchaser may
request) dated the Closing Date and registered in such Purchaser's name (or in
the name of its nominee), against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company in compliance with the funding instructions described in Section 4.10.
If, on the

 

-4-

--------------------------------------------------------------------------------

 

Closing Date, the Company shall fail to tender such Series 2006-A Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to any Purchaser's
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

    SECTION 4.      Conditions to Closing.

    Each Purchaser's obligation to purchase and pay for the Series 2006-A Notes
to be sold to such Purchaser on the Closing Date is subject to the fulfillment
to such Purchaser's satisfaction, prior to or on the Closing Date, of the
following conditions:

    Section 4.1      Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and on
the Closing Date.

    Section 4.2      Performance; No Default. The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by the Company prior to or on the
Closing Date, and immediately after giving effect to the issue and sale of the
Series 2006-A Notes (and the application of the proceeds thereof as contemplated
by Section 5.14), no Default or Event of Default shall have occurred and be
continuing.

    Section 4.3      Compliance Certificates.

> (a)    Officer's Certificate. The Company shall have delivered to such
> Purchaser an Officer's Certificate, dated the Closing Date, certifying that
> the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
> 
> (b)    Secretary's Certificate. The Company shall have delivered to such
> Purchaser a certificate of its Secretary or an Assistant Secretary, dated the
> Closing Date, certifying as to the resolutions attached thereto and other
> corporate proceedings relating to the authorization, execution and delivery of
> the Series 2006-A Notes and this Agreement.

    Section 4.4      Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Kirk G. Forrest, Esq., General Counsel of the Company, covering
the matters set forth in Exhibit 4.4(a) and covering such other matters incident
to the transactions contemplated hereby as such Purchaser or special counsel to
the Purchasers may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to the Purchasers) and (b) from Schiff Hardin
LLP, special counsel to the Purchasers in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

    Section 4.5      Purchase Permitted By Applicable Law, Etc. On the Closing
Date, such Purchaser's purchase of Series 2006-A Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as

 

-5-

--------------------------------------------------------------------------------

 

Section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation. If requested by
any Purchaser, such Purchaser shall have received an Officer's Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

    Section 4.6      Sale of Other Notes. On the Closing Date, the Company shall
sell to each other Purchaser and each other Purchaser shall purchase the Series
2006-A Notes to be purchased by it on the Closing Date as specified in
Schedule A.

    Section 4.7      Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
special counsel to the Purchasers referred to in Section 4.4(b) to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the Closing Date.

    Section 4.8      Private Placement Number. A Private Placement Number issued
by Standard & Poor's CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each tranche of the Series 2006-A Notes.

    Section 4.9      Changes in Corporate Structure. Except as disclosed in
Schedule 4.9, the Company shall not have changed its jurisdiction of
incorporation or been a party to any merger or consolidation, or succeeded to
all or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.

    Section 4.10      Funding Instructions. At least three Business Days prior
to the Closing Date, such Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company directing the
manner of the payment of funds and setting forth (a) the name and address of the
transferee bank, (b) such transferee bank's ABA number and (c) the account name
and number into which the purchase price for the Series 2006-A Notes is to be
deposited.

    Section 4.11      Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be reasonably satisfactory to such Purchaser and special counsel to the
Purchasers, and such Purchaser and special counsel to the Purchasers shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or special counsel to the Purchasers may reasonably
request.

    SECTION 5.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

    The Company represents and warrants to each Purchaser that:

 

-6-

--------------------------------------------------------------------------------

 

    Section 5.1      Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Series
2006-A Notes and to perform the provisions hereof and thereof.

    Section 5.2      Authorization, Etc. This Agreement and the Series 2006-A
Notes to be issued on the Closing Date have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each such Series 2006-A
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

    Section 5.3      Disclosure. This Agreement, the documents, certificates or
other writings identified in Schedule 5.3 and the financial statements listed in
Schedule 5.5, in each case, delivered to the Purchasers prior to September 21,
2006 (this Agreement, such documents, certificates or other writings and such
financial statements being referred to, collectively, as the "Disclosure
Documents"), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made.
Except as disclosed in the Disclosure Documents, since December 31, 2005, there
has been no change in the financial condition, operations, business or
properties of the Company or any Restricted Subsidiary except changes that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

    Section 5.4      Organization and Ownership of Shares of Subsidiaries.

> (a)    Schedule 5.4 contains (except as noted therein) a complete and correct
> list of the Company's Restricted and Unrestricted Subsidiaries, showing, as to
> each Subsidiary, the correct name thereof, the jurisdiction of its
> organization and the percentage of shares of each class of its capital stock
> or similar equity interests outstanding owned by the Company and each other
> Subsidiary.
> 
> (b)    All of the outstanding shares of capital stock or similar equity
> interests of each Subsidiary shown in Schedule 5.4 as being owned by the
> Company and its Subsidiaries have been validly issued, are fully paid and
> nonassessable and are owned by the Company or another Subsidiary free and
> clear of any Lien (except as otherwise disclosed in Schedule 5.4).

 

-7-

--------------------------------------------------------------------------------

 

> (c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
> legal entity duly organized, validly existing and in good standing under the
> laws of its jurisdiction of organization, and is duly qualified as a foreign
> corporation or other legal entity and is in good standing in each jurisdiction
> in which such qualification is required by law, other than those jurisdictions
> as to which the failure to be so qualified or in good standing would not,
> individually or in the aggregate, reasonably be expected to have a Material
> Adverse Effect. Each such Subsidiary has the corporate or other power and
> authority to own or hold under lease the properties it purports to own or hold
> under lease and to transact the business it transacts and proposes to
> transact.

    Section 5.5      Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All such financial statements
(including in each case the related schedules and notes) fairly present, in all
material respects, the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

    Section 5.6      Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
Series 2006-A Notes will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other Material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.

    Section 5.7      Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement or the Series 2006-A Notes.

    Section 5.8      Litigation; Observance of Statutes and Orders.

> (a)    There are no actions, suits, investigations or proceedings pending or,
> to the knowledge of the Company, threatened against or affecting the Company
> or any Restricted Subsidiary or any property of the Company or any Restricted
> Subsidiary in any court or before any arbitrator of any kind or before or by
> any Governmental Authority

 

-8-

--------------------------------------------------------------------------------

 

> that, individually or in the aggregate, would reasonably be expected to have a
> Material Adverse Effect.
> 
> (b)    Neither the Company nor any Restricted Subsidiary is in default under
> any term of any order, judgment, decree or ruling of any court, arbitrator or
> Governmental Authority or is in violation of any applicable law, ordinance,
> rule or regulation (including without limitation Environmental Laws or the USA
> Patriot Act) of any Governmental Authority, which default or violation,
> individually or in the aggregate, would reasonably be expected to have a
> Material Adverse Effect.

    Section 5.9      Taxes. The Company and its Subsidiaries have filed all
income tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (a) the amount of which is not, individually or in the
aggregate, Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2002.

    Section 5.10      Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Restricted Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement, except for those defects in title
that, individually or in the aggregate, would not have a Material Adverse
Effect. All Material leases are valid and subsisting and are in full force and
effect in all material respects.

    Section 5.11      Licenses, Permits, Etc. Except as disclosed in
Schedule 5.11,

> (a)    the Company and its Restricted Subsidiaries own or possess all
> licenses, permits, franchises, authorizations, patents, copyrights,
> proprietary software, service marks, trademarks, trade names and domain names,
> or rights thereto, that individually or in the aggregate are Material, without
> known conflict with the rights of others;
> 
> (b)    to the best knowledge of the Company, no product of the Company or any
> of its Restricted Subsidiaries infringes in any material respect any license,
> permit, franchise, authorization, patent, copyright, proprietary software,
> service mark, trademark, trade name, domain name or other right owned by any
> other Person; and
> 
> (c)    to the best knowledge of the Company, there is no Material violation by
> any Person of any right of the Company or any of its Restricted Subsidiaries
> with respect to any patent, copyright, proprietary software, service mark,
> trademark, trade name,
> 
>  

-9-

--------------------------------------------------------------------------------

 

> domain name or other right owned or used by the Company or any of its
> Restricted Subsidiaries.

    Section 5.12      Compliance with ERISA.

> (a)    The Company and each ERISA Affiliate have operated and administered
> each Plan in compliance with all applicable laws except for such instances of
> noncompliance as have not resulted in, and would not reasonably be expected to
> result in, a Material Adverse Effect. Neither the Company nor any ERISA
> Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
> penalty or excise tax provisions of the Code relating to employee benefit
> plans (as defined in Section 3 of ERISA), and no event, transaction or
> condition has occurred or exists that would reasonably be expected to result
> in the incurrence of any such liability by the Company or any ERISA Affiliate,
> or in the imposition of any Lien on any of the rights, properties or assets of
> the Company or any ERISA Affiliate, in either case pursuant to Title I or IV
> of ERISA or to such penalty or excise tax provisions or to Section 401(a)(29)
> or 412 of the Code or Section 4068 of ERISA, other than such liabilities or
> Liens as would not be, individually or in the aggregate, Material.
> 
> (b)    The present value of the aggregate benefit liabilities under each of
> the Plans (other than Multiemployer Plans), determined as of the end of such
> Plan's most recently ended plan year on the basis of the actuarial assumptions
> specified for funding purposes in such Plan's most recent actuarial valuation
> report, did not exceed the aggregate current value of the assets of such Plan
> allocable to such benefit liabilities. The term "benefit liabilities" has the
> meaning specified in Section 4001 of ERISA and the terms "current value" and
> "present value" have the meanings specified in Section 3 of ERISA.
> 
> (c)    The Company and its ERISA Affiliates have not incurred any withdrawal
> liabilities (and are not subject to contingent withdrawal liabilities) under
> Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that,
> individually or in the aggregate, are Material.
> 
> (d)    The expected post-retirement benefit obligation (determined as of the
> last day of the Company's most recently ended fiscal year in accordance with
> Financial Accounting Standards Board Statement No. 106, without regard to
> liabilities attributable to continuation coverage mandated by Section 4980B of
> the Code) of the Company and its Subsidiaries is not Material.
> 
> (e)    The execution and delivery of this Agreement and the issuance and sale
> of the Series 2006-A Notes hereunder to each Purchaser will not involve any
> transaction with respect to such Purchaser that is subject to the prohibitions
> of Section 406 of ERISA or in connection with which a tax would be imposed
> pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by the
> Company to each Purchaser in the first sentence of this Section 5.12(e) is
> made in reliance upon and subject to the accuracy of such Purchaser's
> representation in Section 6.3 as to the sources of the
> 
>  

-10-

--------------------------------------------------------------------------------

 

> funds to be used to pay the purchase price of the Series 2006-A Notes to be
> purchased by such Purchaser.

    Section 5.13      Private Offering by the Company. Neither the Company nor
anyone acting on the Company's behalf has offered the Series 2006-A Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than five other Institutional Investors
of the type described in clause (c) of the definition thereof, each of which has
been offered the Series 2006-A Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on the Company's behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series 2006-A Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction. It is understood that, in making the
representation set forth in the last sentence of this Section 5.13, the Company
is relying, to the extent applicable, upon the representations of the Purchasers
set forth in Sections 6.1 and 6.2.

    Section 5.14      Use of Proceeds; Margin Regulations. The Company will
apply the proceeds of the sale of the Series 2006-A Notes to refinance existing
indebtedness and for other general corporate purposes of the Company. No part of
the proceeds from the sale of the Series 2006-A Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the consolidated total assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms "margin stock" and "purpose of buying
or carrying" shall have the meanings assigned to them in said Regulation U.

    Section 5.15      Existing Debt.

> (a)    Except as described therein, Schedule 5.15 sets forth a complete and
> correct list of all outstanding Debt of the Company and its Restricted
> Subsidiaries as of September 28, 2006 (including a description of the obligors
> and obligees, principal amount outstanding and collateral therefor, if any,
> and Guaranty thereof, if any), since which date there has been no Material
> change in the amounts, interest rates, sinking funds, installment payments or
> maturities of the Debt of the Company or its Restricted Subsidiaries. Neither
> the Company nor any Restricted Subsidiary is in default and no waiver of
> default is currently in effect, in the payment of any principal or interest on
> any Debt of the Company or such Restricted Subsidiary, and no event or
> condition exists with respect to any Debt of the Company or any Restricted
> Subsidiary the outstanding principal amount of which exceeds $500,000, that
> would permit (or that with notice or the lapse of time, or both, would permit)
> one or more Persons to cause such Debt to become due and payable before its
> stated maturity or before its regularly scheduled dates of payment.

 

-11-

--------------------------------------------------------------------------------

 

> (b)    Neither the Company nor any Subsidiary is a party to, or otherwise
> subject to any provision contained in, any instrument evidencing Debt of the
> Company or such Subsidiary, any agreement relating thereto or any other
> agreement (including, but not limited to, its charter or other organizational
> document) which limits the amount of, or otherwise imposes restrictions on the
> incurring of, Debt of the Company, except as specifically indicated in
> Schedule 5.15.

    Section 5.16      Foreign Assets Control Regulations, Etc.

> (a)    Neither the sale of the Series 2006-A Notes by the Company hereunder
> nor its use of the proceeds thereof will violate the Trading with the Enemy
> Act, as amended, or any of the foreign assets control regulations of the
> United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
> or any enabling legislation or executive order relating thereto.
> 
> (b)    Neither the Company nor any Subsidiary is (1) a Person described or
> designated in the Specially Designated Nationals and Blocked Persons List of
> the Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism
> Order or (2) to the best knowledge of the Company, engaged in any dealings or
> transactions with any such Person. The Company and its Subsidiaries are in
> compliance, in all material respects, with the USA Patriot Act.
> 
> (c)    No part of the proceeds from the sale of the Series 2006-A Notes
> hereunder will be used, directly or indirectly, for any payments to any
> governmental official or employee, political party, official of a political
> party, candidate for political office, or anyone else acting in an official
> capacity, in order to obtain, retain or direct business or obtain any improper
> advantage, in violation of the United States Foreign Corrupt Practices Act of
> 1977, as amended, assuming in all cases that such Act applies to the Company.

    Section 5.17      Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

 

-12-

--------------------------------------------------------------------------------

 

    Section 5.18      Environmental Matters. Except as disclosed in
Schedule 5.18:

> (a)    neither the Company nor any Restricted Subsidiary has knowledge of any
> liability or has received any notice of any liability, and no proceeding has
> been instituted raising any liability against the Company or any of its
> Restricted Subsidiaries or any of their respective real properties now or
> formerly owned, leased or operated by any of them, or other assets, alleging
> any damage to the environment or violation of any Environmental Laws, except,
> in each case, such as would not reasonably be expected to result in a Material
> Adverse Effect;
> 
> (b)    neither the Company nor any Restricted Subsidiary has knowledge of any
> facts which would give rise to any liability, public or private, of violation
> of Environmental Laws or damage to the environment emanating from, occurring
> on or in any way related to real properties now or formerly owned, leased or
> operated by any of them or to other assets or their use, except, in each case,
> such as would not reasonably be expected to result in a Material Adverse
> Effect;
> 
> (c)    neither the Company nor any of its Restricted Subsidiaries has stored
> any Hazardous Materials on real properties now or formerly owned, leased or
> operated by any of them or has disposed of any Hazardous Materials in each
> case in a manner contrary to any Environmental Laws in each case in any manner
> that would reasonably be expected to result in a Material Adverse Effect; and
> 
> (d)    all buildings on all real properties now owned, leased or operated by
> the Company or any of its Restricted Subsidiaries are in compliance with
> applicable Environmental Laws, except where failure to comply would not
> reasonably be expected to result in a Material Adverse Effect.

    Section 5.19      Notes Rank Pari Passu. The obligations of the Company
under this Agreement and the Series 2006-A Notes rank pari passu in right of
payment with all other unsecured Senior Debt (actual or contingent) of the
Company, including, without limitation, all unsecured Senior Debt of the Company
described in Schedule 5.15.

    SECTION 6.      REPRESENTATIONS OF THE PURCHASERS.

    Section 6.1      Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Series 2006-A Notes for its own account or
for one or more separate accounts maintained by it or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that any Notes purchased by Banc of America Securities LLC on the
Closing Date may, in the alternative, be purchased with the intent to be resold
to a Qualified Institutional Buyer pursuant to Rule 144A of the Securities Act,
provided further that, in any case, the disposition of such Purchaser's or such
pension or trust fund's property shall at all times be within such Purchaser's
or such pension or trust fund's control. Each Purchaser understands that the
Series 2006-A Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such

 

-13-

--------------------------------------------------------------------------------

 

registration nor such an exemption is required by law, and that the Company is
not required to register the Series 2006-A Notes.

    Section 6.2      Accredited Investor. Each Purchaser represents that it is
an "accredited investor" (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also "accredited investors"). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Series 2006-A
Notes.

    Section 6.3      Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a "Source") to be used by such Purchaser to pay the
purchase price of the Series 2006-A Notes to be purchased by such Purchaser
hereunder:

> (a)    the Source is an "insurance company general account" (as the term is
> defined in the United States Department of Labor's Prohibited Transaction
> Class Exemption ("PTE") 95-60) in respect of which the reserves and
> liabilities (as defined by the annual statement for life insurance companies
> approved by the NAIC (the "NAIC Annual Statement")) for the general account
> contract(s) held by or on behalf of any employee benefit plan together with
> the amount of the reserves and liabilities for the general account contract(s)
> held by or on behalf of any other employee benefit plans maintained by the
> same employer (or affiliate thereof as defined in PTE 95-60) or by the same
> employee organization in the general account do not exceed 10% of the total
> reserves and liabilities of the general account (exclusive of separate account
> liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
> such Purchaser's state of domicile; or
> 
> (b)    the Source is a separate account that is maintained solely in
> connection with such Purchaser's fixed contractual obligations under which the
> amounts payable, or credited, to any employee benefit plan (or its related
> trust) that has any interest in such separate account (or to any participant
> or beneficiary of such plan (including any annuitant)) are not affected in any
> manner by the investment performance of the separate account; or
> 
> (c)    the Source is either (1) an insurance company pooled separate account,
> within the meaning of PTE 90-1 or (2) a bank collective investment fund,
> within the meaning of PTE 91-38 and, except as disclosed by such Purchaser to
> the Company in writing pursuant to this clause (c), no employee benefit plan
> or group of plans maintained by the same employer or employee organization
> beneficially owns more than 10% of all assets allocated to such pooled
> separate account or collective investment fund; or
> 
> (d)    the Source constitutes assets of an "investment fund" (within the
> meaning of Part V of PTE 84-14 (the "QPAM Exemption")) managed by a "qualified
> professional asset manager" or "QPAM" (within the meaning of Part V of the
> QPAM Exemption), no employee benefit plan's assets that are included in such
> investment fund, when combined

 

-14-

--------------------------------------------------------------------------------

 

> with the assets of all other employee benefit plans established or maintained
> by the same employer or by an affiliate (within the meaning of Section V(c)(1)
> of the QPAM Exemption) of such employer or by the same employee organization
> and managed by such QPAM, exceed 20% of the total client assets managed by
> such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are
> satisfied, neither the QPAM nor a Person controlling or controlled by the QPAM
> (applying the definition of "control" in Section V(e) of the QPAM Exemption)
> owns a 5% or more interest in the Company and (1) the identity of such QPAM
> and (2) the names of all employee benefit plans whose assets are included in
> such investment fund have been disclosed to the Company in writing pursuant to
> this clause (d); or
> 
> (e)    the Source constitutes assets of a "plan(s)" (within the meaning of
> Section IV of PTE 96-23 (the "INHAM Exemption")) managed by an "in-house asset
> manager" or "INHAM" (within the meaning of Part IV of the INHAM Exemption),
> the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
> neither the INHAM nor a Person controlling or controlled by the INHAM
> (applying the definition of "control" in Section IV(d) of the INHAM Exemption)
> owns a 5% or more interest in the Company and (1) the identity of such INHAM
> and (2) the name(s) of the employee benefit plan(s) whose assets constitute
> the Source have been disclosed to the Company in writing pursuant to this
> clause (e); or
> 
> (f)    the Source is a governmental plan; or
> 
> (g)    the Source is one or more employee benefit plans, or a separate account
> or trust fund comprised of one or more employee benefit plans, each of which
> has been identified to the Company in writing pursuant to this clause (g); or
> 
> (h)    the Source does not include assets of any employee benefit plan, other
> than a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms "employee benefit plan," "governmental
plan" and "separate account" shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

    SECTION 7.      INFORMATION AS TO COMPANY.

    Section 7.1      Financial and Business Information. The Company shall
deliver to each holder of Notes that is an Institutional Investor:

> (a)    Quarterly Statements — within 60 days after the end of each quarterly
> fiscal period in each fiscal year of the Company (other than the last
> quarterly fiscal period of each such fiscal year), copies of:
> 
> > (1)    a consolidated balance sheet of the Company and its Subsidiaries as
> > at the end of such quarter, and

 

-15-

--------------------------------------------------------------------------------

> >  
> > 
> > (2)    consolidated statements of income, changes in shareholders' equity
> > and cash flows of the Company and its Subsidiaries for such quarter and (in
> > the case of the second and third quarters) for the portion of the fiscal
> > year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company's Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a);

> (b)    Annual Statements — within 105 days after the end of each fiscal year
> of the Company, copies of:
> 
> > (1)    a consolidated balance sheet of the Company and its Subsidiaries, as
> > at the end of such year, and
> > 
> > (2)    consolidated statements of income, changes in shareholders' equity
> > and cash flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company's Annual
Report on Form 10-K for such fiscal year (together with the Company's annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b);

> (c)    SEC and Other Reports — except for filings referred to in
> Section 7.1(a) and (b) above, promptly upon their becoming available and, to
> the extent applicable, one copy of (1) each financial statement, report,
> notice or proxy statement sent by the Company or any Subsidiary to its
> principal lending banks as a whole (excluding information sent to such banks
> in the ordinary course of administration of a bank facility, such as
> information relating to pricing and borrowing availability) or to its public
> securities holders generally and (2) each regular or periodic report, each
> registration

 

-16-

--------------------------------------------------------------------------------

 

> statement that shall have become effective (other than registration statements
> on Form S-8 relating to employee benefit plans and without exhibits except as
> expressly requested by such holder), and each final prospectus and all
> amendments thereto filed by the Company or any Subsidiary with the SEC,
> provided that, in the case of clause (2) of this Section 7.1(c), to the extent
> that any such report or registration statement is not Material, the Company
> may instead deliver it to the holders of the Notes concurrently with the
> delivery of its next officer's certificate pursuant to Section 7.2.
> 
> (d)    Notice of Default or Event of Default — promptly, and in any event
> within five Business Days after a Responsible Officer becomes aware of the
> existence of any Default or Event of Default, a written notice specifying the
> nature and period of existence thereof and what action the Company is taking
> or proposes to take with respect thereto;
> 
> (e)    ERISA Matters — promptly, and in any event within five Business Days
> after a Responsible Officer becomes aware of any of the following, a written
> notice setting forth the nature thereof and the action, if any, that the
> Company or an ERISA Affiliate proposes to take with respect thereto:
> 
> > (1)    with respect to any Plan, any reportable event, as defined in
> > Section 4043(c) of ERISA and the regulations thereunder, for which notice
> > thereof has not been waived pursuant to such regulations as in effect on the
> > date thereof; or
> > 
> > (2)    the taking by the PBGC of steps to institute, or the threatening by
> > the PBGC of the institution of, proceedings under Section 4042 of ERISA for
> > the termination of, or the appointment of a trustee to administer, any Plan,
> > or the receipt by the Company or any ERISA Affiliate of a notice from a
> > Multiemployer Plan that such action has been taken by the PBGC with respect
> > to such Multiemployer Plan; or
> > 
> > (3)    any event, transaction or condition that would result in the
> > incurrence of any liability by the Company or any ERISA Affiliate pursuant
> > to Title I or IV of ERISA or the imposition of a penalty or excise tax under
> > the provisions of the Code relating to employee benefit plans, or the
> > imposition of any Lien on any of the rights, properties or assets of the
> > Company or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
> > penalty or excise tax provisions, if such liability or Lien, taken together
> > with any other such liabilities or Liens then existing, would reasonably be
> > expected to have a Material Adverse Effect;
> 
> (f)    Supplements — promptly and in any event within 10 Business Days after
> the execution and delivery of any Supplement, a copy thereof; and
> 
> (g)    Requested Information — with reasonable promptness, such other data and
> information relating to the business, operations, affairs, financial
> condition, assets or properties of the Company or any of its Subsidiaries or
> relating to the ability of the

-17-

--------------------------------------------------------------------------------

 

> Company to perform its obligations hereunder and under the Notes as from time
> to time may be reasonably requested by any such holder of Notes or such
> information regarding the Company required to satisfy the requirements of
> 17 C.F.R. 𨳨A, as amended from time to time, in connection with any
> contemplated transfer of the Notes.

    Section 7.2      Officer's Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth:

> (a)    Covenant Compliance — the information (including reasonably detailed
> calculations) required in order to establish whether the Company was in
> compliance with the requirements of Section 10.1 during the quarterly or
> annual period covered by the statements then being furnished (including with
> respect to such Section, if applicable, the calculations of the maximum or
> minimum amount, ratio or percentage, as the case may be, permissible under the
> terms of such Section, and the calculation of the amount, ratio or percentage
> then in existence); provided that, if at any time during the quarterly or
> annual period covered by the statements then being furnished, (1) the
> aggregate amount of all Priority Debt exceeded an amount equal to 10% of
> Consolidated Net Worth determined as of the end of the immediately preceding
> fiscal quarter of the Company, then such certificate shall include reasonably
> detailed calculations required in order to determine whether the Company was
> in compliance with Section 10.2 and Section 10.3 for such quarterly or annual
> period and (2) the Company and its Restricted Subsidiaries shall have sold,
> leased or otherwise disposed of assets (other than a sale, lease or other
> disposition described in clauses (1), (2) or (3) of the last paragraph of
> Section 10.5 or the proceeds of which were applied in accordance with
> paragraph (a) or (b) of Section 10.5), the book value of which, when added to
> the book value of all other assets sold, leased or otherwise disposed of by
> the Company and its Restricted Subsidiaries during the period of 12
> consecutive months ending on the date of such sale, lease or other
> disposition, exceeded 5% of the book value of Consolidated Total Assets
> determined as of the end of the immediately preceding fiscal quarter of the
> Company, then such certificate shall include reasonably detailed calculations
> required in order to determine whether the Company was in compliance with
> Section 10.5 at the time of each such sale, lease or other disposition; and
> 
> (b)    Event of Default
> 
> — a statement that such Senior Financial Officer has reviewed the relevant
> terms hereof and has made, or caused to be made, under his or her supervision,
> a review of the transactions and conditions of the Company and its
> Subsidiaries from the beginning of the quarterly or annual period covered by
> the statements then being furnished to the date of the certificate and that
> such review shall not have disclosed the existence during such period of any
> condition or event that constitutes a Default or an Event of Default or, if
> any such condition or event existed or exists specifying the nature and period
> of existence thereof and what action the Company shall have taken or proposes
> to take with respect thereto.

    Section 7.3      Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:

 

-18-

--------------------------------------------------------------------------------

 

> (a)    No Default — if no Default or Event of Default then exists, at the
> expense of such holder and upon reasonable prior notice to the Company, to
> visit the principal executive office of the Company, to discuss the affairs,
> finances and accounts of the Company and its Subsidiaries with the Company's
> officers, and (with the consent of the Company, which consent will not be
> unreasonably withheld) to visit the other offices and properties of the
> Company and each Restricted Subsidiary, all at such reasonable times and as
> often as may be reasonably requested in writing; and
> 
> (b)    Default — if a Default or Event of Default then exists, at the expense
> of the Company, to visit and inspect any of the offices or properties of the
> Company or any Restricted Subsidiary, to examine all their respective books of
> account, records, reports and other papers, to make copies and extracts
> therefrom, and to discuss their respective affairs, finances and accounts with
> their respective officers and independent public accountants (and by this
> provision the Company authorizes said accountants to discuss the affairs,
> finances and accounts of the Company and its Subsidiaries), all at such times
> and as often as may be requested.

    SECTION 8.      PAYMENT OF THE NOTES.

    Section 8.1      Required Prepayments; Maturity.

> (a)    Series 2006-A Tranche 1 Notes. The Series 2006-A Tranche 1 Notes shall
> not be subject to any required prepayments and the entire unpaid principal
> amount of the Series 2006-A Tranche 1 Notes shall become due and payable on
> October 5, 2013.
> 
> (b)    Series 2006-A Tranche 2 Notes. The Series 2006-A Tranche 2 Notes shall
> not be subject to any required prepayments and the entire unpaid principal
> amount of the Series 2006-A Tranche 2 Notes shall become due and payable on
> October 5, 2013.
> 
> (c)    Required Prepayment of Additional Notes. Each Series and tranche, if
> applicable, of Additional Notes shall be subject to required prepayments as
> specified in the Supplement pursuant to which such Series and tranche, if
> applicable, of Additional Notes were issued.

    Section 8.2      Optional Prepayments.

> (a)    Optional Prepayments of Fixed Rate Notes. The Company may, at its
> option, upon notice as provided below, prepay at any time all, or from time to
> time any part of, any Series of Fixed Rate Notes, in an amount not less than
> 10% of the original aggregate principal amount of such Series of Fixed Rate
> Notes in the case of a partial prepayment, at 100% of the principal amount so
> prepaid, plus accrued and unpaid interest, plus the applicable Make-Whole
> Amount, if any, determined for the prepayment date with respect to such
> principal amount.
> 
> (b)    Optional Prepayments of Floating Rate Notes. The Company may, at its
> option, upon notice as provided below, prepay at any time all, or from time to
> time any part of, any Series or tranche of Floating Rate Notes, in an amount
> not less than 10% of

 

-19-

--------------------------------------------------------------------------------

 

> the original aggregate principal amount of such Series or tranche of Floating
> Rate Notes in the case of a partial prepayment, at 100% of the principal
> amount so prepaid, plus accrued and unpaid interest, plus the applicable
> Prepayment Premium, if any, determined for the prepayment date with respect to
> such principal amount and, if such prepayment occurs on any date other than an
> Interest Payment Date, the applicable Breakage Amount, if any.
> 
> (c)    Optional Prepayment following Default. Notwithstanding anything
> contained herein to the contrary, the Company may not prepay any Series or
> tranche, if applicable, of Notes under Section 8.2(a) or 8.2(b) if a Default
> or Event of Default shall have occurred and be continuing or would result from
> such optional prepayment unless all Notes at the time outstanding are prepaid
> on a pro rata basis.
> 
> (d)    Notice of Optional Prepayments. The Company will give each holder of
> Notes of the Series and tranche to be prepaid (with a copy to each other
> holder of Notes) written notice of each optional prepayment of Notes of such
> Series and tranche under this Section 8.2 not less than 30 days and not more
> than 60 days prior to the date fixed for such prepayment. Each such notice
> shall specify such date (which shall be a Business Day), the aggregate
> principal amount of the Notes of each Series and tranche to be prepaid on such
> date, the principal amount of each Note held by such holder to be prepaid
> (determined in accordance with Section 8.3), and the interest to be paid on
> the prepayment date with respect to such principal amount being prepaid, and
> shall be accompanied by a certificate of a Senior Financial Officer as to the
> estimated Make-Whole Amount, if any, or Prepayment Premium, if any, as
> applicable, due in connection with such prepayment (calculated as if the date
> of such notice were the date of the prepayment), setting forth the details of
> such computation. In the case of prepayments of Fixed Rate Notes, two Business
> Days prior to such prepayment, the Company shall deliver to each holder of
> Fixed Rate Notes a certificate of a Senior Financial Officer specifying the
> calculation of the applicable Make-Whole Amount as of the specified prepayment
> date.

    Section 8.3      Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to the provisions of Section 8.2, the
principal amount of the Notes of the Series and tranche, if applicable, to be
prepaid shall be allocated among all of the Notes of such Series and tranche, if
applicable, at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof. All regularly scheduled partial
prepayments made with respect to any Series of Additional Notes pursuant to any
Supplement shall be allocated as provided therein.

    Section 8.4      Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any, or Prepayment

 

-20-

--------------------------------------------------------------------------------

 

Premium, if any, and Breakage Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, or Prepayment Premium,
if any, and Breakage Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

    Section 8.5      Purchase of Notes. The Company will not, and will not
permit any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of any Series in accordance with the terms of
this Agreement (including any Supplement) and the Notes of such Series or (b)
pursuant to a written offer to purchase any outstanding Notes of any Series made
by the Company or an Affiliate pro rata to the holders of the Notes of such
Series upon the same terms and conditions (except that if such Series has more
than one separate tranche, such written offer shall be allocated among all of
the separate tranches of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof but
such written offer may otherwise differ among such separate tranches and such
written offer shall be made pro rata to the holders of the same tranches of such
Series upon the same terms and conditions). Any such offer shall provide each
holder of the Notes of the Series being offered for purchase with sufficient
information to enable it to make an informed decision with respect to such offer
and shall remain open for at least 10 Business Days. If the holders of more than
50% of the outstanding principal amount of the Notes of the Series being offered
for purchase accept such offer, the Company shall promptly notify the remaining
holders of such Series of such fact and the expiration date for the acceptance
by such holders of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

    Section 8.6      Offer to Prepay Upon Sale of Assets.

> (a)    Notice and Offer. In the event of a sale, lease or other disposition of
> a "substantial part" of the assets of the Company or any Restricted Subsidiary
> where the Company has elected to apply the net proceeds of such sale, lease or
> other disposition pursuant to Section 10.5(b), the Company shall, no later
> than the 305th day following the date of such sale, lease or other
> disposition, give written notice of such event (a "Sale of Assets Prepayment
> Event") to each holder of Notes. Such notice shall contain, and shall
> constitute, an irrevocable offer to prepay a Ratable Portion of the Notes held
> by such holder on the date specified in such notice (the "Sale of Assets
> Prepayment Date") which date shall be not less than 30 days and not more than
> 60 days after such notice.
> 
> (b)    Acceptance and Payment. A holder of Notes may accept or reject the
> offer to prepay pursuant to this Section 8.6 by causing a notice of such
> acceptance or rejection to be delivered to the Company at least 10 days prior
> to the Sale of Assets Prepayment Date. A failure by a holder of the Notes to
> respond to an offer to prepay made pursuant to this Section 8.6 shall be
> deemed to constitute a rejection of such offer by such holder. If so accepted,
> such offered prepayment in respect of the Ratable Portion of the Notes of

 

-21-

--------------------------------------------------------------------------------

 

> each holder that has accepted such offer shall be due and payable on the Sale
> of Assets Prepayment Date. Such offered prepayment shall be made at 100% of
> the aggregate Ratable Portion of the Notes of each holder that has accepted
> such offer, together with interest on that portion of the Notes then being
> prepaid accrued to the Sale of Assets Prepayment Date and, if applicable, the
> Breakage Amount, if any, with respect to the principal being prepaid but, in
> any case, without any Make-Whole Amount or Prepayment Premium.
> 
> (c)    Officer's Certificate. Each offer to prepay the Notes pursuant to this
> Section 8.6 shall be accompanied by a certificate, executed by a Senior
> Financial Officer of the Company and dated the date of such offer, specifying:
> (1) the Sale of Assets Prepayment Date; (2) that such offer is being made
> pursuant to this Section 8.6 and that the failure by a holder to respond to
> such offer by the deadline established in Section 8.6(b) shall result in such
> offer to such holder being deemed rejected; (3) the Ratable Portion of each
> such Note offered to be prepaid; (4) the interest that would be due on the
> Ratable Portion of each such Note offered to be prepaid, accrued to the Sale
> of Assets Prepayment Date; (5) that the conditions of this Section 8.6 have
> been satisfied and (6) in reasonable detail, a description of the nature and
> date of the Sale of Assets Prepayment Event giving rise to such offer of
> prepayment.

    Section 8.7      Make-Whole Amount for the Series 2006-A Tranche 1 Notes.
The term "Make-Whole Amount" shall mean, with respect to any Series 2006-A
Tranche 1 Note, an amount equal to the excess, if any, of the Discounted Value
of the Remaining Scheduled Payments with respect to the Called Principal of such
Series 2006-A Tranche 1 Note, minus the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings:

> "Called Principal"

shall mean, with respect to any Series 2006-A Tranche 1 Note, the principal of
such Series 2006-A Tranche 1 Note that is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.



"Discounted Value"

shall mean, with respect to the Called Principal of any Series 2006-A Tranche 1
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Series 2006-A Tranche 1 Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.



"Reinvestment Yield"

shall mean, with respect to the Called Principal of any Series 2006-A Tranche 1
Note, 0.50% plus the yield to maturity calculated by using (a) the yields
reported, as of 10:00 a.m. (New York, New York time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as "Page PX1" (or such other display as may replace Page PX1
on



 

-22-

--------------------------------------------------------------------------------

 

> Bloomberg Financial Markets ("Bloomberg") or, if Page PX1 (or its successor
> screen on Bloomberg) is unavailable, the Telerate Access Service screen which
> corresponds most closely to Page PX1) for the most recently issued actively
> traded U.S. Treasury securities having a maturity equal to the Remaining
> Average Life of such Called Principal as of such Settlement Date, or (b) if
> such yields are not reported as of such time or the yields reported as of such
> time are not ascertainable (including by way of interpolation), the Treasury
> Constant Maturity Series Yields reported, for the latest day for which such
> yields have been so reported as of the second Business Day preceding the
> Settlement Date with respect to such Called Principal, in Federal Reserve
> Statistical Release H.15 (519) (or any comparable successor publication) for
> actively traded U.S. Treasury securities having a constant maturity equal to
> the Remaining Average Life of such Called Principal as of such Settlement
> Date. In either case, the yield will be determined, if necessary, by (1)
> converting U.S. Treasury bill quotations to bond-equivalent yields in
> accordance with accepted financial practice and (2) interpolating linearly on
> a straight line basis between (i) the actively traded U.S. Treasury security
> with the maturity closest to and greater than such Remaining Average Life and
> (ii) the actively traded U.S. Treasury security with the maturity closest to
> and less than such Remaining Average Life. The Reinvestment Yield shall be
> rounded to the number of decimal places as appears in the interest rate of
> such Series 2006-A Tranche 1 Notes.
> 
> "Remaining Average Life"
> 
> shall mean, with respect to the Called Principal of any Series 2006-A Tranche
> 1 Note, the number of years (calculated to the nearest one-twelfth year)
> obtained by dividing (a) such Called Principal into (b) the sum of the
> products obtained by multiplying (1) the principal component of each Remaining
> Scheduled Payment with respect to such Called Principal by (2) the number of
> years (calculated to the nearest one-twelfth year) that will elapse between
> the Settlement Date with respect to such Called Principal and the scheduled
> due date of such Remaining Scheduled Payment.
> 
> 
> 
> "Remaining Scheduled Payments"
> 
> shall mean, with respect to the Called Principal of any Series 2006-A Tranche
> 1 Note, all payments of such Called Principal and interest thereon that would
> be due after the Settlement Date with respect to such Called Principal if no
> payment of such Called Principal were made prior to its scheduled due date,
> provided that if such Settlement Date is not a date on which interest payments
> are due to be made under the terms of such Series 2006-A Tranche 1 Notes, then
> the amount of the next succeeding scheduled interest payment will be reduced
> by the amount of interest accrued to such Settlement Date and required to be
> paid on such Settlement Date pursuant to Section 8.2 or Section 12.1.
> 
> 
> 
> "Settlement Date"
> 
> shall mean, with respect to the Called Principal of any Series 2006-A Tranche
> 1 Note, the date on which such Called Principal is to be prepaid pursuant to
> Section 8.2 or has become or is declared to be immediately due and payable
> pursuant to Section 12.1, as the context requires.

 

-23-

--------------------------------------------------------------------------------

 

    SECTION 9.      AFFIRMATIVE COVENANTS.

    The Company covenants that so long as any of the Notes are outstanding:

    Section 9.1      Compliance with Law. Without limiting Section 10.7, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

    Section 9.2      Insurance. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

    Section 9.3     Maintenance of Properties. The Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

    Section 9.4      Payment of Taxes. The Company will, and will cause each of
its Subsidiaries to, file all income tax or similar tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges
or levies payable by any of them, to the extent such taxes, assessments,
governmental charges or levies have become due and payable and before they have
become delinquent, provided that neither the Company nor any Subsidiary need pay
any such tax, assessment, governmental charge or levy if (a) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (b) the non-filing or
nonpayment, as the case may be, of all such taxes, assessments, governmental
charges, levies and claims in the aggregate would not reasonably be expected to
have a Material Adverse Effect.

 

-24-

--------------------------------------------------------------------------------

 

    Section 9.5      Corporate Existence, Etc. Subject to Section 10.4, the
Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.4 and 10.5, the Company will at all
times preserve and keep in full force and effect the corporate or other
existence of each of its Restricted Subsidiaries (unless merged into the Company
or a Restricted Subsidiary) and all rights and franchises of the Company and its
Restricted Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate or other existence, right or franchise would not, individually or in
the aggregate, have a Material Adverse Effect.

    Section 9.6      Notes to Rank Pari Passu. The Notes and all other
obligations under this Agreement of the Company are and at all times shall
remain direct and unsecured obligations of the Company ranking pari passu as
against the assets of the Company with all other Notes from time to time issued
and outstanding hereunder without any preference among themselves and pari passu
with all other present and future unsecured Senior Debt (actual or contingent)
of the Company.

    Section 9.7      Books and Records. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be.

    Section 9.8      Designation of Subsidiaries. The Company may from time to
time cause any Subsidiary (other than a Subsidiary Guarantor, if any) to be
designated as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be
designated a Restricted Subsidiary; provided, however, that at the time of such
designation and immediately after giving effect thereto, (a) no Default or Event
of Default shall have occurred and be continuing under the terms of this
Agreement and (b) the Company and its Subsidiaries or Restricted Subsidiaries,
as the case may be, would be in compliance with all of the covenants set forth
in this Section 9 and Section 10 if tested on the date of such action and
provided, further, that, except as required in order for the Company to comply
with the requirements of Section 10.8, once a Subsidiary has been designated an
Unrestricted Subsidiary or a Restricted Subsidiary pursuant to this Section 9.8,
it shall not thereafter be redesignated as an Unrestricted Subsidiary or a
Restricted Subsidiary on more than one occasion. Within 10 days following any
designation described above, the Company will deliver to each holder of Notes a
notice of such designation accompanied by a certificate signed by a Senior
Financial Officer certifying compliance with all requirements of this Section
9.8 and setting forth all information required in order to establish such
compliance.

    Section 9.9      Subsidiary Guarantors.

> (a)    The Company will cause any Subsidiary which becomes an obligor,
> co-obligor or guarantor in respect of Debt under any Bank Credit Agreement to
> deliver to each of the holders of the Notes (concurrently with becoming an
> obligor, co-obligor or guarantor in respect of Debt under such Bank Credit
> Agreement) the following items:
> 
> > (1)    a Subsidiary Guaranty;

 

-25-

--------------------------------------------------------------------------------

 

> > (2)    a certificate signed by an authorized Responsible Officer of the
> > Company making representations and warranties to the effect of those
> > contained in Sections 5.2, 5.4, 5.6 and 5.7, with respect to such Subsidiary
> > and such Subsidiary Guaranty, as applicable; and
> > 
> > (3)    an opinion of counsel (who may be in-house counsel for the Company)
> > addressed to each of the holders of the Notes which opinion shall be
> > satisfactory to the Required Holders, to the effect that the Subsidiary
> > Guaranty entered into by such Subsidiary has been duly authorized, executed
> > and delivered and that such Subsidiary Guaranty constitutes the legal, valid
> > and binding contract and agreement of such Subsidiary enforceable in
> > accordance with its terms, except as an enforcement of such terms may be
> > limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
> > affecting the enforcement of creditors' rights generally and by general
> > equitable principles.
> 
> (b)    The holders of Notes agree to discharge and release any Subsidiary
> Guarantor from its Subsidiary Guaranty upon the written request of the
> Company, provided that (1) such Subsidiary Guarantor shall have been released
> and discharged (or will be released and discharged concurrently with the
> release of such Subsidiary Guarantor under its Subsidiary Guaranty) as an
> obligor and guarantor under and in respect of each Bank Credit Agreement and
> the Company so certifies to the holders of Notes in a certificate of a
> Responsible Officer of the Company, (2) at the time of such release and
> discharge, the Company shall have delivered a certificate of a Responsible
> Officer of the Company to the holders of Notes stating that no Default or
> Event of Default exists or will result from such release and discharge and (3)
> if any fee or other form of consideration is given to any party to any Bank
> Credit Agreement expressly for the purpose of its release of such Subsidiary
> Guarantor, the holders of Notes shall receive equivalent consideration.

    SECTION 10.      NEGATIVE COVENANTS.

    The Company covenants that so long as any of the Notes are outstanding:

    Section 10.1      Consolidated Debt to Consolidated Total Capitalization.
The Company will not, at any time, permit Consolidated Debt to exceed 60% of
Consolidated Total Capitalization.

    Section 10.2      Priority Debt. The Company will not, at any time, permit
the aggregate amount of all Priority Debt to exceed an amount equal to 20% of
Consolidated Net Worth determined as of the end of the then most recently ended
fiscal quarter of the Company.

    Section 10.3      Limitation on Liens. The Company will not, and will not
permit any Restricted Subsidiary to, directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of the
Company or any Restricted Subsidiary, whether now owned or held or hereafter
acquired, or any income or profits therefrom, or assign or otherwise convey any
right to

 

-26-

--------------------------------------------------------------------------------

 

receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to documentation
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property), except:

> (a)    Liens for taxes, assessments or other governmental charges that are not
> yet due and payable or the payment of which is not at the time required by
> Section 9.4;
> 
> (b)    Liens incidental to the conduct of business or the ownership of
> properties and assets (including landlords', carriers', warehousemen's,
> mechanics', materialmen's and other similar Liens for sums not yet due and
> payable) and Liens to secure the performance of bids, tenders, leases or trade
> contracts or to secure statutory obligations (including obligations under
> workers compensation, unemployment insurance and other social security
> legislation), surety or appeal bonds or other Liens incurred in the ordinary
> course of business and not in connection with the borrowing of money;
> 
> (c)    eases or subleases granted to others, easements, rights-of-way,
> restrictions and other similar charges or encumbrances, in each case
> incidental to the ownership of property or assets or the ordinary conduct of
> the business of the Company or any Restricted Subsidiary, and Liens incidental
> to minor survey exceptions and the like, provided that such Liens do not, in
> the aggregate, materially detract from the value of such property;
> 
> (d)    any attachment or judgment Lien, unless the judgment it secures shall
> not, within 60 days after the entry thereof, have been discharged or execution
> thereof stayed pending appeal, or shall not have been discharged within 60
> days after the expiration of any such stay;
> 
> (e)    Liens securing Debt of a Restricted Subsidiary to the Company or to
> another Restricted Subsidiary;
> 
> (f)    Liens existing on the Closing Date and reflected in Schedule 10.3;
> 
> (g)    Liens incurred after the Closing Date given to secure the payment of
> the purchase price incurred in connection with the acquisition, construction
> or improvement of property (other than accounts receivable or inventory)
> useful and intended to be used in carrying on the business of the Company or a
> Restricted Subsidiary, including Liens existing on such property at the time
> of acquisition or construction thereof or improvement thereon or Liens
> incurred within 365 days of such acquisition or completion of such
> construction or improvement; provided that (1) the Lien shall attach solely to
> the property acquired, purchased, constructed or improved, (2) at the time of
> acquisition, construction or improvement of such property (or, in the case of
> any Lien incurred within 365 days of such acquisition or completion of such
> construction or improvement, at the time of the incurrence of the Debt secured
> by such Lien), the aggregate amount remaining

 

-27-

--------------------------------------------------------------------------------

 

> unpaid on all Debt secured by Liens on such property, whether or not assumed
> by the Company or a Restricted Subsidiary, shall not exceed the lesser of
> (i) the cost of such acquisition, construction or improvement or (ii) the fair
> market value at the time such property is acquired or constructed or
> improvement of such property is completed, as the case may be, (as determined
> in good faith by one or more officers of the Company or such Restricted
> Subsidiary to whom authority to enter into the transaction has been delegated
> by the board of directors of the Company or such Restricted Subsidiary), (3)
> the aggregate principal amount of all Debt secured by such Liens would be
> permitted by the limitation set forth in Section 10.1 and (4) at the time of
> such incurrence and after giving effect thereto, no Default or Event of
> Default shall have occurred and be continuing;
> 
> (h)    any Lien existing on property of a Person immediately prior to its
> being consolidated with or merged into the Company or a Restricted Subsidiary
> or its becoming a Subsidiary, or any Lien existing on any property acquired by
> the Company or any Restricted Subsidiary at the time such property is so
> acquired (whether or not the Debt secured thereby shall have been assumed);
> provided that (1) no such Lien shall have been created or assumed in
> contemplation of such consolidation or merger or such Person becoming a
> Subsidiary or such acquisition of property, (2) each such Lien shall extend
> solely to the item or items of property so acquired and, if required by the
> terms of the instrument originally creating such Lien, other property which is
> an improvement to or is acquired for specific use in connection with such
> acquired property, (3) the aggregate principal amount of all Debt secured by
> such Liens would be permitted by the limitation set forth in Section 10.1 and
> (4) at the time of such incurrence and after giving effect thereto, no Default
> or Event of Default shall have occurred and be continuing;
> 
> (i)    any extensions, renewals or replacements of any Lien permitted by the
> preceding paragraphs (f), (g) and (h) of this Section 10.3; provided that
> (1) no additional property shall be encumbered by such Liens, (2) the unpaid
> principal amount of the Debt or other obligations secured thereby shall not be
> increased or the maturity thereof reduced and (3) at such time and immediately
> after giving effect thereto, no Default or Event of Default shall have
> occurred and be continuing; and
> 
> (j)    other Liens not otherwise permitted by paragraphs (a) through (i),
> inclusive, of this Section 10.3 securing Debt; provided that (1) the aggregate
> principal amount of all Debt secured by such Liens shall be permitted by the
> limitations set forth in Sections 10.1 and 10.2 and (2) at the time of such
> incurrence and after giving effect thereto, no Default or Event of Default
> shall have occurred or be continuing.

    Section 10.4      Merger and Consolidation. The Company will not, and will
not permit any Restricted Subsidiary to, consolidate with or merge with any
other Person or convey, transfer or lease all or substantially all of its assets
in a single transaction or series of transactions to any Person; provided that:

> (a) any Restricted Subsidiary may (1) consolidate with or merge with, or
> convey, transfer or lease all or substantially all of its assets in a single
> transaction or series of transactions to, (i) the Company or another
> Restricted Subsidiary so long as in

 

-28-

--------------------------------------------------------------------------------

 

> any merger or consolidation involving the Company, the Company shall be the
> surviving or continuing corporation or (ii) any other Person so long as the
> surviving or continuing entity is a Restricted Subsidiary or (2) convey,
> transfer or lease all of its assets in compliance with the provisions of
> Section 10.5; and
> 
> (b) the Company may consolidate or merge with, or convey, transfer or lease
> all or substantially all of its assets in a single transaction or series of
> transactions to, any Person so long as:
> 
> > (1)    the successor formed by such consolidation or the survivor of such
> > merger or the Person that acquires by conveyance, transfer or lease all or
> > substantially all of the assets of the Company as an entirety, as the case
> > may be (the "Successor Corporation"), shall be a solvent entity organized
> > and existing under the laws of the United States of America, any State
> > thereof or the District of Columbia;
> > 
> > (2)    if the Successor Corporation is not the Company, (i) such Successor
> > Corporation shall have executed and delivered to each holder of Notes its
> > assumption of the due and punctual performance and observance of each
> > covenant and condition of this Agreement, each Supplement and the Notes
> > (pursuant to such agreements and instruments as shall be reasonably
> > satisfactory to the Required Holders) and (ii) each Subsidiary Guarantor, if
> > any, shall have reaffirmed in writing its obligations under its Subsidiary
> > Guaranty; and
> > 
> > (3)    immediately before and after giving effect to such transaction no
> > Default or Event of Default shall have occurred and be continuing.

    Section 10.5      Sales of Assets. The Company will not, and will not permit
any Restricted Subsidiary to, sell, lease or otherwise dispose of any
substantial part (as defined below) of the assets (including capital stock or
similar equity interests of Subsidiaries) of the Company and its Restricted
Subsidiaries; provided, however, that the Company or any Restricted Subsidiary
may sell, lease or otherwise dispose of assets constituting a substantial part
of the assets of the Company and its Restricted Subsidiaries if such assets are
sold for fair market value and, at such time and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and an amount
equal to the net proceeds received from such sale, lease or other disposition
(but only with respect to that portion of such assets that exceeds the
definition of "substantial part" set forth below) shall be used within 365 days
of such sale, lease or disposition, in any combination:

> (a)    to acquire productive assets used or useful in carrying on the business
> of the Company and its Restricted Subsidiaries and having a fair market value
> at least equal to the fair market value of such assets sold, leased or
> otherwise disposed of; and/or
> 
> (b)    to prepay or retire Senior Debt of the Company and/or a Restricted
> Subsidiary, provided that in the course of making such application the Company
> shall offer to prepay each outstanding Note in accordance with Section 8.6 in
> a principal

 

-29-

--------------------------------------------------------------------------------

 

> amount which equals the Ratable Portion for such Note. If any holder of a Note
> fails to accept such offer of prepayment, then the Company shall prepay or pay
> or cause to prepay or pay additional Debt of the Company or a Restricted
> Subsidiary, other than Subordinated Debt, in an amount equal to the Ratable
> Portion for such Note.

    As used in this Section 10.5, a sale, lease or other disposition of assets
shall be deemed to be a "substantial part" of the assets of the Company and its
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Company
and its Restricted Subsidiaries during the period of 12 consecutive months
ending on the date of such sale, lease or other disposition, exceeds 10% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a "substantial part"
(1) any sale, lease or other disposition of assets in the ordinary course of
business of the Company and its Restricted Subsidiaries, (2) any sale, lease or
other disposition of assets from the Company to a Restricted Subsidiary or from
any Restricted Subsidiary to the Company or another Restricted Subsidiary and
(3) any sale of property acquired or constructed by the Company or any
Restricted Subsidiary after the Closing Date to any Person within 365 days
following the acquisition or completion of construction of such property by the
Company or such Restricted Subsidiary if the Company or such Restricted
Subsidiary shall concurrently with such sale, lease such property, as lessee.

    Section 10.6      Transactions with Affiliates. The Company will not, and
will not permit any Restricted Subsidiary to, enter into directly or indirectly
any Material transaction or Material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or a Restricted Subsidiary), except pursuant to the reasonable requirements of
the Company's or such Restricted Subsidiary's business and upon fair and
reasonable terms that are not materially less favorable to the Company or such
Restricted Subsidiary than would be obtainable in a comparable arm's-length
transaction with a Person not an Affiliate.

    Section 10.7      Terrorism Sanctions Regulations. The Company will not, and
will not permit any Subsidiary to, (a) become a Person described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) to the
best knowledge of the Company after reasonable inquiry, engage in any dealings
or transactions with any such Person.

    Section 10.8      Limitation on Unrestricted Subsidiaries. The Company will
not, at any time, permit (a) the total assets of all Unrestricted Subsidiaries
to constitute more than 10% of the consolidated total assets of the Company and
its Subsidiaries or (b) the gross revenues of all Unrestricted Subsidiaries to
account for more than 10% of the consolidated gross revenues of the Company and
its Subsidiaries, determined in each case in accordance with GAAP.

    SECTION 11.      EVENTS OF DEFAULT.

    An "Event of Default" shall exist if any of the following conditions or
events shall occur and be continuing:

 

-30-

--------------------------------------------------------------------------------

 

> (a)    the Company defaults in the payment of any principal or Make-Whole
> Amount, if any, Prepayment Premium, if any, or Breakage Amount, if any, on any
> Note when the same becomes due and payable, whether at maturity or at a date
> fixed for prepayment or by declaration or otherwise; or
> 
> (b)    the Company defaults in the payment of any interest on any Note for
> more than five Business Days after the same becomes due and payable; or
> 
> (c)    (1) the Company defaults in the performance of or compliance with any
> term contained in Section 7.1(d) or Section 10 or any covenant in a Supplement
> which specifically provides that it shall have the benefit of this
> paragraph (c) or (2) any Subsidiary Guarantor defaults in the performance of
> or compliance with any term of its Subsidiary Guaranty beyond any period of
> grace or cure period provided with respect thereto; or
> 
> (d)    the Company defaults in the performance of or compliance with any term
> contained herein or in any Supplement (other than those referred to in
> paragraphs (a), (b) and (c) of this Section 11) and such default is not
> remedied within 30 days after the earlier of (1) a Responsible Officer
> obtaining actual knowledge of such default and (2) the Company receiving
> written notice of such default from any holder of a Note (any such written
> notice to be identified as a "notice of default" and to refer specifically to
> this paragraph (d) of Section 11); or
> 
> (e)    any Subsidiary Guaranty ceases to be a legally valid, binding and
> enforceable obligation or contract of a Subsidiary Guarantor (other than a
> Subsidiary Guarantor released in accordance with the terms of Section 9.9(b)
> hereof), or any Subsidiary Guarantor or any party by, through or on account of
> any such Person, challenges the validity, binding nature or enforceability of
> its Subsidiary Guaranty; or
> 
> (f)    any representation or warranty made in writing by or on behalf of the
> Company or any Subsidiary Guarantor or by any officer of the Company or any
> Subsidiary Guarantor in this Agreement, any Supplement under which Additional
> Notes are then outstanding, any Subsidiary Guaranty or in any writing
> furnished in connection with the transactions contemplated hereby or thereby
> proves to have been false or incorrect in any material respect on the date as
> of which made; or
> 
> (g)    (1) the Company or any Material Subsidiary is in default (as principal
> or as guarantor or other surety) in the payment of any principal of or premium
> or make-whole amount or interest (in the payment amount of at least $100,000)
> on any Debt other than the Notes that is outstanding in an aggregate principal
> amount of at least $15,000,000 beyond any period of grace provided with
> respect thereto, (2) the Company or any Material Subsidiary is in default in
> the performance of or compliance with any term of any instrument, mortgage,
> indenture or other agreement relating to any Debt other than the Notes in an
> aggregate principal amount of at least $15,000,000 or any other condition
> exists, and as a consequence of such default or condition such Debt has
> become, or has been declared due and payable before its stated maturity or
> before its regularly scheduled

 

-31-

--------------------------------------------------------------------------------

 

> dates of payment or (3) as a consequence of the occurrence or continuation of
> any event or condition (other than the passage of time or the right of the
> holder of Debt to convert such Debt into equity interests), the Company or any
> Material Subsidiary has become obligated to purchase or repay Debt other than
> the Notes before its regular maturity or before its regularly scheduled dates
> of payment in an aggregate outstanding principal amount of at least
> $15,000,000; or
> 
> (h)    the Company or any Material Subsidiary (1) is generally not paying, or
> admits in writing its inability to pay, its debts as they become due,
> (2) files, or consents by answer or otherwise to the filing against it of, a
> petition for relief or reorganization or arrangement or any other petition in
> bankruptcy, for liquidation or to take advantage of any bankruptcy,
> insolvency, reorganization, moratorium or other similar law of any
> jurisdiction, (3) makes an assignment for the benefit of its creditors,
> (4) consents to the appointment of a custodian, receiver, trustee or other
> officer with similar powers with respect to it or with respect to any
> substantial part of its property, (5) is adjudicated as insolvent or to be
> liquidated or (6) takes corporate action for the purpose of any of the
> foregoing; or
> 
> (i)    a court or governmental authority of competent jurisdiction enters an
> order appointing, without consent by the Company or any Material Subsidiary, a
> custodian, receiver, trustee or other officer with similar powers with respect
> to it or with respect to any substantial part of its property, or constituting
> an order for relief or approving a petition for relief or reorganization or
> any other petition in bankruptcy or for liquidation or to take advantage of
> any bankruptcy or insolvency law of any jurisdiction, or ordering the
> dissolution, winding-up or liquidation of the Company or any Material
> Subsidiary, or any such petition shall be filed against the Company or any
> Material Subsidiary and such petition shall not be dismissed or stayed within
> 60 days or is not dismissed within 60 days after the expiration of such stay;
> or
> 
> (j)    a final judgment or judgments at any one time outstanding for the
> payment of money aggregating in excess of $15,000,000 are rendered against one
> or more of the Company or its Material Subsidiaries and which judgments are
> not, within 60 days after entry thereof, bonded, discharged or stayed pending
> appeal, or are not discharged within 60 days after the expiration of such
> stay; or
> 
> (k)    if (1) any Plan shall fail to satisfy the minimum funding standards of
> ERISA or the Code for any plan year or part thereof or a waiver of such
> standards or extension of any amortization period is sought or granted under
> Section 412 of the Code, (2) a notice of intent to terminate any Plan shall
> have been or is reasonably expected to be filed with the PBGC or the PBGC
> shall have instituted proceedings under Section 4042 of ERISA to terminate or
> appoint a trustee to administer any Plan or the PBGC shall have notified the
> Company or any ERISA Affiliate that a Plan may become a subject of any such
> proceedings, (3) the aggregate "amount of unfunded benefit liabilities"
> (within the meaning of Section 4001(a)(18) of ERISA) under all Plans,
> determined in accordance with Title IV of ERISA, shall exceed $15,000,000
> (4) the Company or any ERISA Affiliate shall have incurred or is reasonably
> expected to incur any liability pursuant to

 

-32-

--------------------------------------------------------------------------------

 

> Title I or IV of ERISA or the penalty or excise tax provisions of the Code
> relating to employee benefit plans, (5) the Company or any ERISA Affiliate
> withdraws from any Multiemployer Plan or (6) the Company or any Subsidiary
> establishes or amends any employee welfare benefit plan that provides
> post-employment welfare benefits in a manner that would increase the liability
> of the Company or any Subsidiary thereunder; and any such event or events
> described in clauses (1) through (6) above, either individually or together
> with any other such event or events, would reasonably be expected to have a
> Material Adverse Effect.

As used in Section 11(k), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

    SECTION 12.      REMEDIES ON DEFAULT, ETC.

    Section 12.1      Acceleration.

> (a)    If an Event of Default with respect to the Company described in
> paragraph (h) or (i) of Section 11 (other than an Event of Default described
> in clause (1) of paragraph (h) or described in clause (6) of paragraph (h) by
> virtue of the fact that such clause encompasses clause (1) of paragraph (h))
> has occurred, all the Notes of every Series then outstanding shall
> automatically become immediately due and payable.
> 
> (b)    If any other Event of Default has occurred and is continuing, the
> Required Holders may at any time at their option, by notice or notices to the
> Company, declare all the Notes then outstanding to be immediately due and
> payable.
> 
> (c)    If any Event of Default described in paragraph (a) or (b) of Section 11
> has occurred and is continuing with respect to any Notes, any holder or
> holders of Notes at the time outstanding affected by such Event of Default may
> at any time, at its or their option, by notice or notices to the Company,
> declare all the Notes held by such holder or holders to be immediately due and
> payable.

    Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (2) the applicable Make-Whole Amount, if any, or Prepayment Premium,
if any, and Breakage Amount, if any, determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein (or in any Supplement) specifically provided for), and that
the provision for payment of a Make-Whole Amount, if any, or Prepayment Premium,
if any, by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

-33-

--------------------------------------------------------------------------------

 

    Section 12.2      Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

    Section 12.3      Rescission. At any time after any Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the Required
Holders, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and applicable Make-Whole Amount, if
any, or Prepayment Premium, if any, and Breakage Amount, if any, on any Notes
that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and applicable
Make-Whole Amount, if any, or Prepayment Premium, if any, and Breakage Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

    Section 12.4      No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys' fees, expenses and disbursements.

    SECTION 13.      Registration; Exchange; Substitution of Notes.

    Section 13.1      Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

-34-

--------------------------------------------------------------------------------

 

    Section 13.2      Transfer and Exchange of Notes. Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(4)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder's attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company's expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series and tranche, if applicable, originally issued hereunder or pursuant
to any Supplement. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $1,000,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes of any Series and tranche, if applicable, one Note of such
Series and tranche, if applicable, may be in a denomination of less than
$1,000,000. Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.3, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA.

    Section 13.3      Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(4)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

> (a)    in the case of loss, theft or destruction, of indemnity reasonably
> satisfactory to it (provided that if the holder of such Note is, or is a
> nominee for, an original Purchaser, an Additional Purchaser, another holder of
> a Note with a minimum net worth of least $50,000,000 or a Qualified
> Institutional Buyer, such Person's own unsecured agreement of indemnity shall
> be deemed to be satisfactory), or
> 
> (b)    in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than 10
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

 

-35-

--------------------------------------------------------------------------------

 

    SECTION 14.      PAYMENTS ON NOTES.

    Section 14.1      Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, or Prepayment Premium, if any, and
Breakage Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

   Section 14.2      Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Person's nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, or Prepayment Premium, if any, and Breakage Amount,
if any, and interest by the method and at the address specified for such purpose
for such Purchaser on Schedule A hereto or, in the case of any Additional
Purchaser, Schedule A attached to the applicable Supplement, or by such other
method or at such other address as such Purchaser or Additional Purchaser shall
have from time to time specified to the Company in writing for such purpose,
without the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser or Additional Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 14.1. Prior to any sale or other disposition of any
Note held by any Purchaser or Additional Purchaser or such Person's nominee,
such Person will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note.

    SECTION 15.      EXPENSES, ETC.

    Section 15.1      Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys' fees of a special counsel for the Purchasers or
any Additional Purchasers and, if reasonably required by the Required Holders,
local or other counsel) incurred by each Purchaser, each Additional Purchaser
and each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Supplement or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the reasonable
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Supplement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Supplement or
the Notes, or by reason of being a holder of any Note and (b) the reasonable
costs and expenses, including financial advisors' fees, incurred in connection
with the insolvency or

 

-36-

--------------------------------------------------------------------------------

 

bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes. The
Company will pay, and will save each Purchaser, each Additional Purchaser and
each other holder of a Note harmless from, all claims in respect of any fees,
costs or expenses if any, of brokers and finders (other than those, if any,
retained by a Purchaser, an Additional Purchaser or other holder in connection
with its purchase of its Notes).

    Section 15.2      Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Supplement or the
Notes and the termination of this Agreement or any Supplement.

    SECTION 16.      SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT.

    All representations and warranties contained herein or in any Supplement
shall survive the execution and delivery of this Agreement, such Supplement and
the Notes, the purchase or transfer by any Purchaser or any Additional Purchaser
of any Note or portion thereof or interest therein and the payment of any Note
and may be relied upon by any subsequent holder of any Note, regardless of any
investigation made at any time by or on behalf of any Purchaser, any Additional
Purchaser or any other holder of any Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any Supplement shall be deemed representations and
warranties of the Company under this Agreement; provided, that the
representations and warranties contained in any Supplement shall be made for the
benefit of all holders of Notes so long as any Additional Notes issued pursuant
to such Supplement remain outstanding. Subject to the preceding sentence, this
Agreement (including every Supplement) and the Notes embody the entire agreement
and understanding between the Purchasers, the Additional Purchasers and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

    SECTION 17.      AMENDMENT AND WAIVER.

    Section 17.1      Requirements.

> (a)    This Agreement, any Supplement and the Notes may be amended, and the
> observance of any term hereof, of any Supplement or of the Notes may be waived
> (either retroactively or prospectively), with (and only with) the written
> consent of the Company and the Required Holders, except that (1) no amendment
> or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof or
> the corresponding provision of any Supplement, or any defined term (as it is
> used in any such Section or such corresponding provision of any Supplement),
> will be effective as to any holder of Notes unless consented to by such holder
> of Notes in writing and (2) no such amendment or waiver may, without the
> written consent of all of the holders of Notes at the time outstanding
> affected thereby, (i) subject to the provisions of Section 12 relating to
> acceleration or rescission, change the amount or time of any prepayment or
> payment of principal of, or reduce the rate or change the time of payment or
> method of computation of interest (if such change results in a decrease in the
> interest rate) or of the applicable Make-Whole

 

-37-

--------------------------------------------------------------------------------

 

> Amount, Prepayment Premium or Breakage Amount on, the Notes, (ii) change the
> percentage of the principal amount of the Notes the holders of which are
> required to consent to any such amendment or waiver or (iii) amend any of
> Sections 8, 11(a), 11(b), 12, 17 or 20.
> 
> (b)    Supplements. Notwithstanding anything to the contrary contained herein,
> the Company may enter into any Supplement providing for the issuance of one or
> more Series of Additional Notes consistent with Section 2.2 hereof without
> obtaining the consent of any holder of any other Series of Notes.

    Section 17.2      Solicitation of Holders of Notes.

> (a)    Solicitation. The Company will provide each holder of the Notes
> (irrespective of the amount of Notes then owned by it) with sufficient
> information, sufficiently far in advance of the date a decision is required,
> to enable such holder to make an informed and considered decision with respect
> to any proposed amendment, waiver or consent in respect of any of the
> provisions hereof, of any Supplement, of any Subsidiary Guaranty or of the
> Notes. The Company will deliver executed or true and correct copies of each
> amendment, waiver or consent effected pursuant to the provisions of this
> Section 17 to each holder of outstanding Notes promptly following the date on
> which it is executed and delivered by, or receives the consent or approval of,
> the requisite holders of Notes.
> 
> (b)    Payment. The Company will not, directly or indirectly, pay or cause to
> be paid any remuneration, whether by way of supplemental or additional
> interest, fee or otherwise, or grant any security or provide other credit
> support, to any holder of Notes as consideration for or as an inducement to
> the entering into by any holder of Notes of any waiver or amendment of any of
> the terms and provisions hereof, of any Supplement, of any Subsidiary Guaranty
> or of any Note unless such remuneration is concurrently paid, or security is
> concurrently granted or other credit support is concurrently provided, on the
> same terms, ratably to each holder of Notes then outstanding even if such
> holder did not consent to such waiver or amendment.
> 
> (c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
> Section 17 by a holder of Notes that has transferred or has agreed to transfer
> its Notes to the Company or any Affiliate and has provided or has agreed to
> provide such written consent as a condition to such transfer shall be void and
> of no force or effect except solely as to such holder, and any amendments
> effected or waivers granted or to be effected or granted that would not have
> been or would not be so effected or granted but for such consent (and the
> consents of all other holders of Notes that were acquired under the same or
> similar conditions) shall be void and of no force or effect except solely as
> to such holder.

    Section 17.3      Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been

 

-38-

--------------------------------------------------------------------------------

 

marked to indicate such amendment or waiver. No such amendment or waiver will
extend to or affect any obligation, covenant, agreement, Default or Event of
Default not expressly amended or waived or impair any right consequent thereon.
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder, under any Subsidiary Guaranty or under
any Note shall operate as a waiver of any rights of any holder of such Note. As
used herein, the term "this Agreement" and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

    Section 17.4      Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided
herein, in any Subsidiary Guaranty or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

    SECTION 18.      NOTICES.

    All notices and communications provided for hereunder shall be in writing
and sent (a) by facsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by a recognized overnight delivery service (charges prepaid) or (c) in the
case of notices required pursuant to Section 7.1(a) and Section 7.1(b), by
first-class mail (postage prepaid). Any such notice must be sent:

> > (1)    if to any Purchaser or its nominee, to such Purchaser or its nominee
> > at the address specified for such communications in Schedule A to this
> > Agreement, or at such other address as such Purchaser or nominee shall have
> > specified to the Company in writing pursuant to this Section 18;
> > 
> > (2)    if to any Additional Purchaser or its nominee, to such Additional
> > Purchaser or its nominee at the address specified for such communications in
> > Schedule A to the applicable Supplement, or at such other address as such
> > Additional Purchaser or its nominee shall have specified to the Company in
> > writing;
> > 
> > (3)    if to any other holder of any Note, to such holder at such address as
> > such other holder shall have specified to the Company in writing pursuant to
> > this Section 18; or
> > 
> > (4)    if to the Company, to the Company at its address set forth at the
> > beginning hereof to the attention of the General Counsel, or at such other
> > address as the Company shall have specified to the holder of each Note in
> > writing.

    Notices under this Section 18 will be deemed given only when actually
received.

 

-39-

--------------------------------------------------------------------------------

 

    SECTION 19.      REPRODUCTION OF DOCUMENTS.

    This Agreement and all documents relating hereto, including, without
limitation, (a) all Supplements, (b) consents, waivers and modifications that
may hereafter be executed, (c) documents received by any Purchaser on the
Closing Date or by any Additional Purchaser on the date of purchase of its
Additional Notes (except the Notes themselves) and (d) financial statements,
certificates and other information previously or hereafter furnished to any
holder of Notes, may be reproduced by such holder by any photographic,
photostatic, electronic, digital, or other similar process and such holder may
destroy any original document so reproduced. The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

    SECTION 20.      CONFIDENTIAL INFORMATION.

    For the purposes of this Section 20, "Confidential Information" shall mean
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser or Additional Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser or such Additional Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or such Additional Purchaser or any Person acting on such Purchaser's
or such Additional Purchaser's behalf, (c) otherwise becomes known to such
Purchaser or such Additional Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser or such Additional Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser and each Additional Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser or such Additional Purchaser in good faith
to protect confidential information of third parties delivered to such Purchaser
or such Additional Purchaser, provided that such Purchaser or such Additional
Purchaser may deliver or disclose Confidential Information to (1) such
Purchaser's or such Additional Purchaser's directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser's or such Additional Purchaser's Notes), (2) such Purchaser's or such
Additional Purchaser's financial advisors and other professional advisors who
agree in writing to hold confidential the Confidential Information substantially
in accordance with the terms of this Section 20, (3) any other holder of any
Note, (4) any Institutional Investor to which such Purchaser or such Additional
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential

 

-40-

--------------------------------------------------------------------------------

 

Information to be bound by the provisions of this Section 20), (5) any Person
from which such Purchaser or such Additional Purchaser offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (6) any federal or state regulatory authority having jurisdiction
over such Purchaser or such Additional Purchaser, (7) the NAIC or the SVO or, in
each case, any similar organization, or any nationally recognized rating agency
that requires access to information about such Purchaser's or such Additional
Purchaser's investment portfolio or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser or such Additional
Purchaser, (ii) in response to any subpoena or other legal process, (iii) in
connection with any litigation to which such Purchaser or such Additional
Purchaser is a party or (iv) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or such Additional Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser's or such Additional Purchaser's Notes, the Subsidiary Guaranty and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or any Supplement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

    SECTION 21.      SUBSTITUTION OF PURCHASER.

    Each Purchaser and each Additional Purchaser shall have the right to
substitute any one of its Affiliates as the purchaser of the Notes that it has
agreed to purchase hereunder or under a Supplement, by written notice to the
Company, which notice shall be signed by both such Purchaser or such Additional
Purchaser and such Affiliate, shall contain such Affiliate's agreement to be
bound by this Agreement or such Supplement, as the case may be, and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser or such Additional Purchaser in this Agreement
(other than in this Section 21) or such Supplement, shall be deemed to refer to
such Affiliate in lieu of such original Purchaser or such original Additional
Purchaser. In the event that such Affiliate is so substituted as a Purchaser or
an Additional Purchaser hereunder or under a Supplement and such Affiliate
thereafter transfers to such original Purchaser or such original Additional
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
"Purchaser" or an "Additional Purchaser" in this Agreement (other than in this
Section 21) or such Supplement, shall no longer be deemed to refer to such
Affiliate, but shall refer to such original Purchaser or such original
Additional Purchaser, and such original Purchaser or such original Additional
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement or such Supplement, as the case may be.

 

-41-

--------------------------------------------------------------------------------

 

    SECTION 22.      MISCELLANEOUS.

    Section 22.1      Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

    Section 22.2      Payments Due on Non-Business Days. Anything in this
Agreement, any Supplement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount, if any, or Prepayment Premium, if
any, and Breakage Amount, if any, or interest on any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, the payment otherwise due on
such maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

    Section 22.3      Accounting Terms. All accounting terms used herein or in
any Supplement which are not expressly defined in this Agreement or in such
Supplement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein or in any Supplement, (a) all
computations made pursuant to this Agreement or in such Supplement shall be made
in accordance with GAAP and (b) all financial statements shall be prepared in
accordance with GAAP.

    Section 22.4      Severability. Any provision of this Agreement or any
Supplement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or of such
Supplement, and any such prohibition or unenforceability in any jurisdiction
shall (to the full extent permitted by law) not invalidate or render
unenforceable such provision in any other jurisdiction.

    Section 22.5      Construction. Each covenant contained herein or in any
Supplement shall be construed (absent express provision to the contrary) as
being independent of each other covenant contained herein or therein, so that
compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein or in any Supplement refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

    For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement or any Supplement shall be deemed to be a part hereof or of such
Supplement.

 

-42-

--------------------------------------------------------------------------------

 

    Section 22.6      Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.

    Section 22.7      Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

    Section 22.8      Jurisdiction and Process; Waiver of Jury Trial.

> (a)    The Company irrevocably submits to the non-exclusive jurisdiction of
> any New York State or federal court sitting in the Borough of Manhattan, The
> City of New York, over any suit, action or proceeding arising out of or
> relating to this Agreement, any Supplement or the Notes. To the fullest extent
> permitted by applicable law, the Company irrevocably waives and agrees not to
> assert, by way of motion, as a defense or otherwise, any claim that it is not
> subject to the jurisdiction of any such court, any objection that it may now
> or hereafter have to the laying of the venue of any such suit, action or
> proceeding brought in any such court and any claim that any such suit, action
> or proceeding brought in any such court has been brought in an inconvenient
> forum.
> 
> (b)    The Company consents to process being served by or on behalf of any
> holder of Notes in any suit, action or proceeding of the nature referred to in
> Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
> any substantially similar form of mail), postage prepaid, return receipt
> requested, to it at its address specified in Section 18(4) or at such other
> address of which such holder shall then have been notified pursuant to said
> Section. The Company agrees that such service upon receipt (1) shall be deemed
> in every respect effective service of process upon it in any such suit, action
> or proceeding and (2) shall, to the fullest extent permitted by applicable
> law, be taken and held to be valid personal service upon and personal delivery
> to it. Notices hereunder shall be conclusively presumed received as evidenced
> by a delivery receipt furnished by the United States Postal Service or any
> reputable commercial delivery service.
> 
> (c)    Nothing in this Section 22.8 shall affect the right of any holder of a
> Note to serve process in any manner permitted by law, or limit any right that
> the holders of any of the Notes may have to bring proceedings against the
> Company in the courts of any appropriate jurisdiction or to enforce in any
> lawful manner a judgment obtained in one jurisdiction in any other
> jurisdiction.
> 
> (d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
> OR WITH RESPECT TO THIS AGREEMENT, ANY SUPPLEMENT, THE NOTES OR ANY OTHER
> DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

* * * * *

 

-43-

--------------------------------------------------------------------------------

 

    The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.



> > > > > > > > > Very truly yours,
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > MINERALS TECHNOLOGIES INC.
> > > > > > > > > 
> > > > > > > > > By:
> > > > > > > > > 
> > > > > > > > > /s/ Paul R. Saueracker                                   
> > > > > > > > > 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > Name: Paul R. Saueracker
> > > > > > > > > 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > Title: Chairman, President and Chief Executive Officer
> > > > > > > > > 
> > > > > > > > >    
> > > > > > > > > 
> > > > > > > > > By:
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > /s/ Gregory P. Kelm                                      
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > Name: Gregory P. Kelm
> > > > > > > > > Title: Treasurer    

 

 

 

-44-

--------------------------------------------------------------------------------



 

Accepted as of the date first written above.

 



> > > > > > > > > METROPOLITAN LIFE INSURANCE COMPANY
> > > > > > > > > 
> > > > > > > > > By:
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > /s/ Erik V. Savi                                              
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > Name: Erik V. Savi
> > > > > > > > > Title: Director    

 

 

 

 

 

-45-

--------------------------------------------------------------------------------



Accepted as of the date first written above.

 





> > > > > > > > > METLIFE INSURANCE COMPANY OF CONNECTICUT
> > > > > > > > > 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > By:
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > /s/ Erik V. Savi                                              
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > Name: Erik V. Savi
> > > > > > > > > Title: Vice President    



 

 

 

 

 

 

 

 

Schedules and Exhibits have been omitted in part and will be provided upon
request to the Securities and Exchange Commission.

 

 

-46-

--------------------------------------------------------------------------------

 

DEFINED TERMS

    As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:

        "Additional Notes"

is defined in Section 2.2(b).



        "Additional Purchasers"

shall mean purchasers of Additional Notes.



        "Adjusted LIBOR Rate"

shall mean, for any Interest Period, (a) with respect to the Series 2006-A
Tranche 2 Notes, a rate per annum equal to 0.45% plus LIBOR for such Interest
Period and (b) with respect to any Series or tranche of Additional Notes which
are Floating Rate Notes, as set forth in the Supplement pursuant to which such
Series or tranche of Additional Notes was issued.



    "Affiliate"

shall mean, at any time, and with respect to any Person, any other Person that
at such time directly or indirectly through one or more intermediaries Controls,
or is Controlled by, or is under common Control with, such first Person. As used
in this definition, "Control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
"Affiliate" is a reference to an Affiliate of the Company.



    "Agreement"

is defined in the first paragraph of this Agreement.



    "Anti-Terrorism Order"

shall mean Executive Order No. 13,224 of September 24, 2001, Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.



    "Bank Credit Agreement"

shall mean each of (a) the Amended and Restated Promissory Note dated as of July
18, 2006 by the Company in favor of Bank of America, NA, as amended, restated,
joined, supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, (b) the Offering Basis Loan Agreement dated
as of August 25, 2006 by the Company in favor of Wachovia Bank, NA, as amended,
restated, joined, supplemented or otherwise modified from time to time, and any
renewals, extensions or replacements thereof, (c) the Uncommitted Line of Credit
Agreement dated as of August 1, 2006 by the Company in favor of Citibank, NA, as
amended, restated, joined, supplemented or otherwise modified from time to time,
and any renewals, extensions or replacements thereof and (d) the Master
Promissory Note dated as of August 14, 2006 by the Company in favor of The Bank
of New York, as amended, restated, joined, supplemented or otherwise modified
from time to time, and any renewals, extensions or replacements thereof.



    "Breakage Amount"

shall mean (1) with respect to the Series 2006-A Tranche 2 Notes, any loss, cost
or expense reasonably incurred by any holder of a Tranche 2 Note as a result of
any payment or prepayment of any Tranche 2 Note on a day other than a regularly
scheduled Interest Payment Date or at scheduled maturity thereof (whether
voluntary, mandatory, automatic, by



 

Schedule B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

reason of acceleration or otherwise), and any loss or expense arising from the
liquidation or reemployment of funds obtained by such holder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that any such loss, cost or expense shall be limited to the time period from the
date of such prepayment through the earlier of (a) the next Interest Payment
Date and (b) the maturity date of the Series 2006-A Tranche 2 Notes and (2) with
respect to any other Floating Rate Notes, as set forth in the Supplement
pursuant to which such Floating Rate Notes were issued. Each holder shall
determine the Breakage Amount with respect to the principal amount of its Notes
then being paid or prepaid (or required to be paid or prepaid) by written notice
to the Company setting forth such determination in reasonable detail not less
than two Business Days prior to the date of prepayment in the case of any
prepayment pursuant to Section 8.2 and not more than 10 Business Days after any
payment required by Section 12.1. Each such determination shall be conclusive
absent manifest error.

    "Business Day"

shall mean (a) for purposes of determining the Adjusted LIBOR Rate only, any day
other than a Saturday, a Sunday or a day on which dealings in Dollars are not
carried on in the London interbank market and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.



    "Capital Lease"

shall mean, at any time, a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.



    "Capital Lease Obligation"

shall mean, with respect to any Person and a Capital Lease, the amount of the
obligation of such Person as the lessee under such Capital Lease which would, in
accordance with GAAP, appear as a liability on a balance sheet of such Person.



    "Closing Date"

is defined in Section 3.



    "Code"

shall mean the Internal Revenue Code of 1986, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time.



    "Company"

is defined in the first paragraph of this Agreement and includes any Successor
Corporation.



    "Confidential Information"

is defined in Section 20.



    "Consolidated Debt"

shall mean, as of any date of determination, the total of all Debt of the
Company and its Restricted Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of the Company
and its Restricted Subsidiaries in accordance with GAAP.



    "Consolidated Net Worth"

shall mean, as of the date of any determination, the total stockholders' equity
of the Company and its Restricted Subsidiaries that would be shown as
stockholders' equity on a consolidated balance sheet of the Company and its
Restricted Subsidiaries at such time prepared in accordance with GAAP.



 

B-2

--------------------------------------------------------------------------------

 

    "Consolidated Total Assets"

shall mean, as of any date of determination, the total amount of all assets of
the Company and its Restricted Subsidiaries, that would be shown on a
consolidated balance sheet of the Company and its Restricted Subsidiaries as of
such date prepared in accordance with GAAP.



    "Consolidated Total Capitalization" shall mean, as of any date of
determination, the sum of (a) Consolidated Net Worth plus (b) Consolidated Debt.

    "Debt"

shall mean, with respect to any Person, without duplication,



(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

(c) its Capital Lease Obligations;

(d) liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) Guarantees by such Person with respect to liabilities of a type described in
any of clauses (a) through (d) hereof.

    "Default"

shall mean an event or condition the occurrence or existence of which would,
with the lapse of time or the giving of notice or both, become an Event of
Default.



    "Default Rate"

shall mean (a) with respect to the Series 2006-A Tranche 1 Notes, that rate of
interest that is the greater of (1) 2.00% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Series 2006-A Tranche 1 Notes
and (2) 2.00% per annum above the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its "reference" rate, (b) with respect to
the Series 2006-A Tranche 2 Notes, the Series 2006-A Tranche 2 Default Rate and
(c) with respect to the Notes of any Series of Additional Notes, as set forth in
the Supplement pursuant to which such Series of Additional Notes was issued.



    "Disclosure Documents"

is defined in Section 5.3.



    "Environmental Laws"

shall mean any and all federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.



 

B-3

--------------------------------------------------------------------------------

    "ERISA"

shall mean the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.



    "ERISA Affiliate"

shall mean any trade or business (whether or not incorporated) that is treated
as a single employer together with the Company under Section 414 of the Code.



    "Event of Default"

is defined in Section 11.



    "Exchange Act"

shall mean the Securities Exchange Act of 1934, as amended.



    "Fixed Rate Notes"

shall mean the Series 2006-A Tranche 1 Notes and each Series or tranche of
Additional Notes for which the interest payable thereon is calculated at a fixed
interest rate.



    "Floating Rate Notes"

shall mean the Series 2006-A Tranche 2 Notes and each Series or tranche of
Additional Notes for which the interest payable thereon is calculated at a
floating or variable interest rate.



    "GAAP"

shall mean generally accepted accounting principles as in effect from time to
time in the United States of America.



    "Governmental Authority"

shall mean



(a) the government of

(1) the United States of America or any state or other political subdivision
thereof, or

(2) any other jurisdiction in which the Company or any Restricted Subsidiary
conducts all or any part of its business, or which has jurisdiction over any
properties of the Company or any Restricted Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

    "Guaranty"

shall mean, with respect to any Person, any obligation (except the endorsement
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any Debt,
dividend or other obligation of any other Person in any manner, whether directly
or indirectly, including, without limitation, obligations incurred through an
agreement, contingent or otherwise, by such Person:



(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of such Debt or
obligation;

 

B-4

--------------------------------------------------------------------------------

 

(b) to advance or supply funds (1) for the purchase or payment of such Debt or
obligation or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

    In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement (including any
Supplement) shall not exceed the maximum amount of Debt that is the subject of
such Guaranty.

    "Hazardous Material"

shall mean any and all pollutants, toxic or hazardous wastes or other substances
that might pose a hazard to health and safety, the removal of which may be
required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable law including, but not limited to,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.



    "holder"

shall mean, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.



    "INHAM Exemption"

is defined in Section 6.3(e).



    "Institutional Investor"

shall mean (a) any original purchaser of a Note, (b) any holder of a Note
holding (together with one or more of its affiliates) more than $2,000,000 of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form and (d) any Related Fund of any holder of any Note.



    "Interest Payment Date"

shall mean the last day of each applicable Interest Period, provided that if an
Interest Payment Date shall fall on a day which is not a Business Day, such
Interest Payment Date shall be the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Payment Date shall be the next preceding Business Day.



    "Interest Period"

shall mean (a) with respect to the Series 2006-A Tranche 2 Notes, the period of
three months commencing on the Closing Date and ending on the numerically



 

B-5

--------------------------------------------------------------------------------

 

corresponding day in the third succeeding month thereafter, and each successive
period of three months thereafter commencing on the last day of the immediately
preceding Interest Period, provided that in no event may any Interest Period end
after the maturity date of the Series 2006-A Tranche 2 Notes and (b) with
respect to any Series or tranche of Additional Notes which are Floating Rate
Notes, as set forth in the Supplement pursuant to which such Series or tranche
of Additional Notes was issued.

    "LIBOR"

shall mean (a) with respect to the Series 2006-A Tranche 2 Notes, for any
Interest Period, the rate per annum (rounded upwards, if necessary, to the next
higher one hundredth (1/100) of a percentage point) for deposits in U.S. Dollars
for a three-month period which appears on the Bloomberg Financial Markets
Service Page BBAM-1 (or if such page is not available, the Reuters Screen LIBO
Page) as of 11:00 a.m. (London, England time) on the date two Business Days
before the commencement of such Interest Period (or three Business Days prior to
the beginning of the first Interest Period) and (b) with respect to any Series
or tranche of Additional Notes which are Floating Rate Notes, as set forth in
the Supplement pursuant to which such Series or tranche of Additional Notes was
issued. "Reuters Screen LIBO Page" means the display designated as the "LIBO"
page on the Reuters Monitory Money Rates Service (or such other page as may
replace the LIBO page on that service or such other service as may be nominated
by the British Bankers' Association as the information vendor for the purpose of
displaying British Bankers' Association Interest Settlement Rates for U.S.
Dollar deposits).



    "Lien"

shall mean, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).



    "Make-Whole Amount"

shall have the meaning (a) set forth in Section 8.7 with respect to the Series
2006-A Tranche 1 Notes and (b) set forth in the applicable Supplement with
respect to any other Series or tranche of Additional Notes which are Fixed Rate
Notes.



    "Material"

shall mean material in relation to the business, operations, affairs, financial
condition, assets or properties of the Company and its Restricted Subsidiaries,
taken as a whole.



    "Material Adverse Effect"

shall mean a material adverse effect on (a) the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement, any Supplement and the Notes or (c) the
validity or enforceability of this Agreement, any Supplement, the Notes or the
Subsidiary Guaranty, if any.



    "Material Subsidiary"

shall mean, at any time, (a) any Subsidiary Guarantor and (b) any other
Restricted Subsidiary of the Company which, together with all other Restricted
Subsidiaries of such Restricted Subsidiary, would at such time constitute a
"significant subsidiary" (as such term is defined in Regulation S-X of the SEC
as in effect on the Closing Date).



 

B-6

--------------------------------------------------------------------------------

 

    "Multiemployer Plan"

shall mean any Plan that is a "multiemployer plan" (as such term is defined in
Section 4001(a)(3) of ERISA).



    "NAIC"

shall mean the National Association of Insurance Commissioners or any successor
thereto.



    "NAIC Annual Statement"

is defined in Section 5.3(a).



    "Notes"

is defined in Section 1.



    "Officer's Certificate"

shall mean a certificate of a Senior Financial Officer or of any other officer
of the Company whose responsibilities extend to the subject matter of such
certificate.



    "PBGC"

shall mean the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.



    "Person"

shall mean an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization, business entity or Governmental
Authority.



    "Plan"

shall mean an "employee benefit plan" (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.



    "Prepayment Premium"

shall mean (a) with respect to the Series 2006-A Tranche 2 Notes, in connection
with any optional prepayment of the Notes pursuant to Section 8.2 or
acceleration of the Series 2006-A Tranche 2 Notes pursuant to Section 12.1, an
amount equal to the applicable percentage of the principal amount of the Series
2006-A Tranche 2 Notes so prepaid or accelerated as follows:





> > PERIOD
> > 
> > APPLICABLE PERCENTAGE
> > 
> > For the period from the date of Closing until
> > October 4, 2007
> > 
> > 2%
> > 
> > For the period from October 5, 2007 until
> > October 4, 2008
> > 
> > 1%
> > 
> > Thereafter
> > 
> > 0%



and (b) with respect to any Series or tranche of Additional Notes which are
Floating Rate Notes, as set forth in the Supplement pursuant to which such
Series or tranche of Additional Notes was issued.

 

B-7

--------------------------------------------------------------------------------

 

    "Priority Debt"

shall mean (without duplication), as of the date of any determination thereof,
the sum of (a) all unsecured Debt of Restricted Subsidiaries (including all
Guaranties of Debt of the Company) but excluding (1) unsecured Debt owing to the
Company or any other Restricted Subsidiary, (2) unsecured Debt outstanding at
the time such Person became a Restricted Subsidiary (other than an Unrestricted
Subsidiary which is designated or redesignated as a Restricted Subsidiary
pursuant to Section 9.8), provided that such Debt shall have not been incurred
in contemplation of such Person becoming a Restricted Subsidiary and (3) all
Guaranties of Debt of the Company by any Restricted Subsidiary which has also
guaranteed the Notes pursuant to a Subsidiary Guaranty and (b) all Debt of the
Company and its Restricted Subsidiaries secured by Liens other than Debt secured
by Liens permitted by subparagraphs (a) through (i), inclusive, of Section 10.3.



    "property"

or "properties" shall mean, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.



    "PTE"

is defined in Section 6.3(a).



    "Purchasers"

shall mean the purchasers of the Notes named in Schedule A.



    "QPAM Exemption"

is defined in Section 6.3(d).



    "Qualified Institutional Buyer"

shall mean any Person who is a qualified institutional buyer within the meaning
of such term as set forth in Rule 144(a)(1) under the Securities Act.



    "Ratable Portion"

for any Note shall mean an amount equal to the product of (a) the net proceeds
from a sale of assets being applied to the payment or prepayment of Debt
pursuant to Section 10.5(b) multiplied by (b) a fraction, the numerator of which
is the aggregate outstanding principal amount of such Note and the denominator
of which is the aggregate outstanding principal amount of all Senior Debt.



    "Related Fund"

shall mean, with respect to any holder of any Note, any fund or entity that (a)
invests in securities or bank loans and (b) is advised or managed by such
holder, the same investment advisor as such holder or by an affiliate of such
holder or such investment advisor.



    "Required Holders"

shall mean, at any time, the holders of more than 50% in principal amount of the
Notes of all Series at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates and any Notes held by parties who are
contractually required to abstain from voting with respect to matters affecting
the holders of the Notes).



    "Responsible Officer"

shall mean any Senior Financial Officer and any other officer of the Company
with responsibility for the administration of the relevant portion of this
Agreement.



    "Restricted Subsidiary"

shall mean (a) any Subsidiary that is a Subsidiary Guarantor and (b) any other
Subsidiary (1) in which at least a majority of the voting securities are owned
by the Company and/or one or more wholly-owned Restricted Subsidiaries and (2)
which the Company has not designated as an Unrestricted Subsidiary on the
Closing Date or by notice in writing given to the holders of Notes in accordance
with the provisions of Section 9.8.



 

B-8

--------------------------------------------------------------------------------

 

    "Sale of Assets Prepayment Date"

is defined in Section 8.6(a).



    "Sale of Assets Prepayment Event"

is defined in Section 8.6(a).



    "SEC"

shall mean the Securities and Exchange Commission of the United States, or any
successor thereto.



    "Securities Act"

shall mean the Securities Act of 1933, as amended from time to time.



    "Senior Debt"

shall mean, as of any date of determination thereof, all Consolidated Debt,
other than Subordinated Debt.



    "Senior Financial Officer"

shall mean the chief financial officer, director of treasury, principal
accounting officer, treasurer, assistant treasurer or controller of the Company.



    "Series"

shall mean any series of Notes issued pursuant to this Agreement or any
Supplement.



    "Series 2006-A Notes"

is defined in Section 1.



    "Series 2006-A Tranche 1 Notes"

is defined in Section 1.



    "Series 2006-A

Tranche 2 Default Rate" shall mean that rate of interest that is the greater of
(a) 2.00% per annum above the then applicable Adjusted LIBOR Rate and (b) 2.00%
per annum above the rate of interest publicly announced by Bank of America, N.A.
in New York, New York as its "reference" rate.



    "Series 2006-A Tranche 2 Notes"

is defined in Section 1.



    "Source"

is defined in Section 6.3.



    "Subordinated Debt"

shall mean all unsecured Debt of the Company or a Subsidiary Guarantor, as the
case may be, which shall contain or have applicable thereto subordination
provisions providing for the subordination thereof to other Debt of the Company
(including, without limitation, the obligations of the Company under this
Agreement, any Supplement or the Notes) or such Subsidiary Guarantor (including,
without limitation, the obligations of such Subsidiary Guarantor under its
Subsidiary Guaranty).



    "Subsidiary"

shall mean, as to any Person, any corporation, association or other business
entity in which such Person or one or more of its Subsidiaries or such Person
and one or more of its Subsidiaries owns sufficient equity or voting interests
to enable it or them (as a group) ordinarily, in the absence of contingencies,
to elect a majority of the directors (or Persons performing similar functions)
of such entity, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
prior approval of such Person or



 

B-9

--------------------------------------------------------------------------------

 

one or more of its Subsidiaries). Unless the context otherwise clearly requires,
any reference to a "Subsidiary" is a reference to a Subsidiary of the Company.

    "Subsidiary Guarantor"

shall mean each Subsidiary which is party to a Subsidiary Guaranty.



    "Subsidiary Guaranty"

shall mean a subsidiary guaranty agreement in form and substance satisfactory to
the Required Holders.



    "Successor Corporation"

is defined in Section 10.4(b)(1).



    "Supplement"

is defined in Section 2.2(a).



    "SVO"

shall mean the Securities Valuation Office of the NAIC or any successor to such
office.



    "tranche"

shall mean all Notes of a Series having the same maturity, interest rate and
schedule for mandatory prepayments.



    "Unrestricted Subsidiary"

shall mean any Subsidiary so designated by the Company on the Closing Date or by
notice in writing given to the holders of Notes in accordance with the
provisions of Section 9.8.



    "USA Patriot Act"

shall mean United States Public Law 107-56, Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect.



 

B-10

--------------------------------------------------------------------------------

 

FORM OF SERIES 2006-A SENIOR NOTE, TRANCHE 1

MINERALS TECHNOLOGIES INC.


5.53% Series 2006-A Senior Note, Tranche 1, due October 5, 2013

 

No. R2006A-1-__

________ __, 20__

$__________

PPN ________

     
 

    FOR VALUE RECEIVED, the undersigned, MINERALS TECHNOLOGIES INC. (herein
called the "Company"), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to _____________________ or
registered assigns, the principal sum of ______________ Dollars (or so much
thereof as shall not have been prepaid) on October 5, 2013 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 5.53% per annum from the date hereof,
payable semiannually, on the fifth day of April and October in each year and at
maturity, commencing with the April 5 or October 5 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semi-annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 7.53% and (ii) 2.00% over the rate of
interest publicly announced by Bank of America, N.A., from time to time in New
York, New York as its "reference" rate.

    Payments of principal of, interest on and any Make-Whole Amount with respect
to this Note are to be made in lawful money of the United States of America at
the principal office of Bank of America, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

    This Note is one of the Series 2006-A Senior Notes, Tranche 1 (herein called
the "Notes") issued pursuant to the Note Purchase Agreement, dated as of October
5, 2006 (as from time to time amended, supplemented or otherwise modified, the
"Note Purchase Agreement"), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Sections 6.2 and 6.3 of
the Note Purchase Agreement, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

    This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written

 

EXHIBIT 1(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

instrument of transfer duly executed, by the registered holder hereof or such
holder's attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

    This Note is subject to prepayment, in whole or from time to time in part,
at the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

    If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

    This Note shall be construed and enforced in accordance with, and the rights
of the issuer and holder hereof shall be governed by, the law of the State of
New York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

> > > > > > > > MINERALS TECHNOLOGIES INC.     By
> > > > > > > > _________________________________   Name:   Title:            
> > > > > > > > By _________________________________   Name:   Title:

 

 

 

E-1(a)-2

--------------------------------------------------------------------------------

 

FORM OF SERIES 2006-A SENIOR NOTE, TRANCHE 2




MINERALS TECHNOLOGIES INC.

Floating Rate Series 2006-A Senior Note, Tranche 2, due October 5, 2013



No. R2006A-2-__

________ __, 20__

$__________

PPN _______

 
     FOR VALUE RECEIVED, the undersigned, MINERALS TECHNOLOGIES INC.(herein
called the "Company"), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to _____________________ or
registered assigns, the principal sum of ______________ Dollars (or so much
thereof as shall not have been prepaid) on October 5, 2013 with interest
(computed on the basis of a 360-day year and the actual number of days elapsed)
(a) on the unpaid balance thereof at the Adjusted LIBOR Rate for the Interest
Period in effect from time to time from the date hereof, payable quarterly in
arrears, on each Interest Payment Date until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest and any overdue payment of any Prepayment Premium or Breakage Amount,
payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the Series
2006-A Tranche 2 Default Rate.

    Payments of principal of, interest on and any Prepayment Premium or Breakage
Amount with respect to this Note are to be made in lawful money of the United
States of America at the principal office of Bank of America, N.A. in New York,
New York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

    This Note is one of the Series 2006-A Senior Notes, Tranche 2 (herein called
the "Notes") issued pursuant to the Note Purchase Agreement, dated as of October
5, 2006 (as from time to time amended, supplemented or otherwise modified, the
"Note Purchase Agreement"), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Sections 6.2 and 6.3 of
the Note Purchase Agreement, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

    This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder's attorney

 

EXHIBIT 1(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

    This Note is subject to prepayment, in whole or from time to time in part,
at the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

    If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Prepayment Premium and Breakage Amount) and with the
effect provided in the Note Purchase Agreement.

    This Note shall be construed and enforced in accordance with, and the rights
of the issuer and holder hereof shall be governed by, the law of the State of
New York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

> > > > > > > > MINERALS TECHNOLOGIES INC.     By
> > > > > > > > _________________________________   Name:   Title:            
> > > > > > > > By _________________________________   Name:   Title:

 

 

E-1(b)-2

--------------------------------------------------------------------------------